 



EXECUTION COPY

Loan Number 1007312



 

 





AMENDED AND RESTATED TERM LOAN AGREEMENT

 

Dated as of July 2, 2012

 

among

 

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.,
as Borrower,

 

AMERICAN REALTY CAPITAL TRUST, INC.,
as a Guarantor,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

TD BANK, N.A. and UNION BANK, N.A.,
as Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

WELLS FARGO SECURITIES, LLC
as
Lead Arranger and Book Manager

 

 

 

 

 



 

Table of Contents

 



Table of Contents

 

Section   Page     Article I. Definitions and Accounting Terms 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 32 1.03 Accounting Terms 32 1.04
Financial Standards 33 1.05 Rounding 33 1.06 Times of Day 33 1.07 Amendment and
Restatement of the Interim Agreement 33     Article II. The Credit 34 2.01
Reallocation; Loans 34 2.02 Borrowings, Conversions and Continuations of Loans
35 2.03 Incremental Term Loans 36 2.04 Extension Offers 37 2.05 Prepayments 38
2.06 Reduction and Termination of Commitments 39 2.07 Repayment of Loans 39 2.08
Interest 39 2.09 RESERVED 40 2.10 Computation of Interest; Retroactive
Adjustments of Applicable Rate 40 2.11 Evidence of Debt 40 2.12 Payments
Generally; Administrative Agent’s Clawback 41 2.13 Sharing of Payments by
Lenders 43 2.14 RESERVED 43 2.15 RESERVED 43 2.16 RESERVED 43 2.17 Defaulting
Lenders 44 2.18 Guaranties 44     Article III. Taxes, Yield Protection and
Illegality 45 3.01 Taxes 45 3.02 Illegality 49 3.03 Inability to Determine Rates
50 3.04 Increased Costs; Reserves on Eurodollar Loans 50 3.05 Compensation for
Losses 52 3.06 Mitigation Obligations; Replacement of Lenders 52 3.07 Survival
53     Article IV. Borrowing Base 53 4.01 Initial Borrowing Base 53 4.02 Changes
in Borrowing Base Calculation 53 4.03 Requests for Admission into Borrowing Base
53 4.04 Eligibility 53        

i

 

 

4.05 Approval of Borrowing Base Properties 54 4.06 Liens on Borrowing Base
Properties 54 4.07 Notice of Admission of New Borrowing Base Properties 54 4.08
RESERVED 54 4.09 Release of Borrowing Base Property 54 4.10 Exclusion Events 55
4.11 Documentation Required with Respect to Borrowing Base Properties 56    
Article V. Conditions Precedent to Credit Extensions 56 5.01 Conditions to
Effectiveness 56 5.02 Conditions to all Credit Extensions 58     Article VI.
Representations and Warranties 59 6.01 Existence, Qualification and Power;
Compliance with Laws 59 6.02 Authorization; No Contravention 59 6.03
Governmental Authorization; Other Consents 60 6.04 Binding Effect 60 6.05
Financial Statements; No Material Adverse Effect 60 6.06 Litigation 61 6.07 No
Default 61 6.08 Ownership of Property; Liens; Equity Interests 61 6.09
Environmental Compliance 61 6.10 Insurance 62 6.11 Taxes 62 6.12 ERISA
Compliance 63 6.13 Subsidiaries; Equity Interests 63 6.14 Margin Regulations;
Investment Company Act 64 6.15 Disclosure 64 6.16 Compliance with Laws 64 6.17
Taxpayer Identification Number 64 6.18 Intellectual Property; Licenses, Etc 64
6.19 Representations Concerning Leases 65 6.20 Solvency 65 6.21 REIT Status of
Parent 65 6.22 Labor Matters 65 6.23 Ground Lease Representation 65 6.24
Borrowing Base Properties 66 6.25 Patriot Act and Other Specified Laws 66    
Article VII. Affirmative Covenants 67 7.01 Financial Statements 67 7.02
Certificates; Other Information 68 7.03 Notices 70 7.04 Payment of Obligations
71 7.05 Preservation of Existence, Etc 71 7.06 Maintenance of Properties 71 7.07
Maintenance of Insurance 72

ii

 

 

7.08 Compliance with Laws 72 7.09 Books and Records 72 7.10 Inspection Rights 72
7.11 Use of Proceeds 73 7.12 Environmental Matters 73 7.13 Maintenance of Status
73 7.14 Ground Leases 73 7.15 Borrowing Base Properties 74 7.16 Subsidiary
Guarantor Organizational Documents 74 7.17 UCC Termination Statements 75    
Article VIII. Negative Covenants 75 8.01 Liens 75 8.02 Investments 76 8.03
Fundamental Changes 77 8.04 Dispositions 78 8.05 Restricted Payments 78 8.06
Change in Nature of Business 79 8.07 Transactions with Affiliates 79 8.08
Burdensome Agreements 80 8.09 Use of Proceeds 80 8.10 Borrowing Base Properties;
Ground Leases 80 8.11 Incentive Listing Fee Note 81 8.12 Environmental Matters
82 8.13 Negative Pledge; Indebtedness 82 8.14 Financial Covenants 83     Article
IX. Events of Default and Remedies 84 9.01 Events of Default 84 9.02 Remedies
Upon Event of Default 86 9.03 Application of Funds 87     Article X.
Administrative Agent 87 10.01 Appointment and Authority 88 10.02 Rights as a
Lender 88 10.03 Exculpatory Provisions 88 10.04 Reliance by Administrative Agent
89 10.05 Delegation of Duties 89 10.06 Successor Administrative Agent 90 10.07
Non-Reliance on Administrative Agent and Other Lenders 90 10.08 No Other Duties,
Etc 90 10.09 Administrative Agent May File Proofs of Claim 91 10.10 Collateral
and Guaranty Matters 91 10.11 Funds Transfer Disbursements 93 10.12 Requests for
Approval 93 10.13 Exercise of Rights by Lenders 94

iii

 

 

Article XI. Miscellaneous 94 11.01 Amendments, Etc 94 11.02 Notices;
Effectiveness; Electronic Communication 95 11.03 No Waiver; Cumulative Remedies;
Enforcement 98 11.04 Expenses; Indemnity; Damage Waiver 98 11.05 Payments Set
Aside 103 11.06 Successors and Assigns 103 11.07 Treatment of Certain
Information; Confidentiality 108 11.08 Right of Setoff 109 11.09 Interest Rate
Limitation 109 11.10 Counterparts; Integration; Effectiveness 110 11.11 Survival
of Representations and Warranties 110 11.12 Severability 110 11.13 Replacement
of Lenders 110 11.14 Governing Law; Jurisdiction; Etc. 111 11.15 Waiver of Jury
Trial 112 11.16 No Advisory or Fiduciary Responsibility 112 11.17 Electronic
Execution of Assignments and Certain Other Documents 113 11.18 USA PATRIOT Act
113 11.19 ENTIRE AGREEMENT 113

 





 

Schedules

 

Schedule 2.01 – Commitments

Schedule 4.01 – Initial Borrowing Base Properties

Schedule 6.06 – Litigation

Schedule 6.09 – Environmental Matters

Schedule 6.13 – Subsidiaries and Other Equity Investments

Schedule 6.18 – Intellectual Property Matters

Schedule 8.01 – Existing Liens

Schedule 8.13 – Indebtedness

Schedule 11.02 – Addresses for Notices

 

Exhibits

 

Exhibit A – Form of Loan Notice

Exhibit B – Form of Note

Exhibit C – Form of Compliance Certificate

Exhibit D-1 – Assignment and Assumption

Exhibit D-2 – Form of Administrative Questionnaire

Exhibit E – Form of Borrowing Base Report

Exhibit F – Transfer Authorizer Designation Form

Exhibit G – Form of Incentive Listing Fee Note

Exhibit H – Form of Subordination Agreement

Exhibit I – Form of Amendment Regarding Incremental Term Loans

Exhibit J – List of Closing Documents



iv

 

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

This AMENDED AND RESTATED TERM LOAN AGREEMENT (“Agreement”) is entered into as
of July 2, 2012, among AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Borrower”), AMERICAN REALTY CAPITAL TRUST, INC.,
a Maryland corporation and the sole member of the sole general partner of
Borrower (“Parent”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), Wells Fargo Bank, National
Association (“Wells Fargo”), as Administrative Agent (in such capacity,
“Administrative Agent”), and TD BANK, N.A. and UNION BANK, N.A., as
Documentation Agents.

 

WHEREAS, Borrower, Parent, certain Lenders and Administrative Agent are party to
that certain Term Loan Agreement dated as of April 16, 2012 (the “Interim
Agreement”) among Borrower, as borrower, Parent, the lenders thereunder (the
“Existing Lenders”) and Wells Fargo, as Administrative Agent;

 

WHEREAS, Borrower, Parent, Lenders and Administrative Agent have agreed to enter
into this Agreement in order to (i) amend and restate the Interim Agreement in
its entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Interim Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which (x) the
Existing Loans (as defined below) shall be reallocated as Loans (as defined
below) owing to Lenders under this Agreement in accordance with each Lender’s
Applicable Percentage and (y) the Lenders shall, in order to effect such
reallocation, purchase Existing Loans from the Existing Lenders, in each case,
on the Restatement Effective Date;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Interim Agreement or be deemed to evidence or constitute full repayment of
such obligations and liabilities, but that this Agreement amend and restate in
its entirety the Interim Agreement and re-evidence the obligations and
liabilities of Borrower outstanding thereunder, which shall be payable in
accordance with the terms hereof; and

 

WHEREAS, it is also the intent of each of Borrower and Parent to confirm that
all obligations under the Interim Agreement and “Loan Documents” (as referred to
and defined in the Interim Agreement) shall continue in full force and effect as
modified and/or restated hereby and that, from and after the Restatement
Effective Date, all references to the “Agreement” contained in any such existing
“Loan Documents” shall be deemed to refer to this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Interim Agreement is
hereby amended and restated in its entirety as follows:

 

Article I.
Definitions and Accounting Terms

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

1

 

“Acceptable Environmental Report” means, with respect to any Real Property, an
environmental report reasonably acceptable to the Administrative Agent.

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Property Owner, as lessee, that has a remaining lease
term (including extension or renewal rights) of at least thirty-five (35) years,
calculated as of the date such Acceptable Property is admitted into the
Borrowing Base, and that Administrative Agent determines, in its commercial
reasonable discretion, is a financeable ground lease.

 

“Acceptable Property” means a Property (a) that is approved by Administrative
Agent and meets the following requirements, or (b) that is approved by
Administrative Agent and the Required Lenders:

 

(i) such Property is wholly-owned by, or ground leased pursuant to an Acceptable
Ground Lease to, Borrower or a Subsidiary Guarantor free and clear of any Liens
(other than Liens permitted by Section 8.01);

 

(ii) such Property is a retail, hotel, industrial and/or office property located
within the United States which is one hundred percent (100%) leased and occupied
by a single tenant, with any Property which is leased to a single tenant having
a lease expiration no earlier than December 31, 2015, with any Property which is
or includes a gas station being expressly excluded as an Acceptable Property;
and

 

(iii) if such Property is owned by, or ground leased pursuant to an Acceptable
Ground Lease to, a Subsidiary Guarantor, then the Equity Interests of such
Subsidiary Guarantor are owned, directly or indirectly by Borrower, free and
clear of any Liens other than Liens permitted by Section 8.01.

 

“Adjusted Borrowing Base NOI” means, with respect to any Borrowing Base Property
for the prior quarter, annualized, Borrowing Base NOI for such Borrowing Base
Property less the Capital Reserve for such Borrowing Base Property.

 

“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which, as of
the Restatement Effective Date, total two hundred thirty-five million Dollars
($235,000,000).

 

2

 

“Agreement” means this Amended and Restated Term Loan Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, (i)
immediately upon the occurrence of the Restatement Effective Date, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time and (ii) upon and following
the reallocation and assignment of the Existing Loans on the Restatement
Effective Date (or in the case of a payment by the Borrower), a percentage
(carried out to the ninth decimal place) equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Loans and the
denominator of which is the Total Outstandings; provided that in the case of
Section 2.17 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment or Loans, as applicable, shall be disregarded in all aspects of the
calculation.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.02(a):

 

Applicable Rate

 

Pricing
Level

Consolidated Leverage
Ratio

Applicable
Rate

1 < 40% 1.95% 2 ≥ 40% but < 45% 2.10% 3 ≥ 45% but < 50% 2.35% 4 ≥ 50% but < 55%
2.55% 5 ≥ 55% 2.75%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first (1st)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of Required Lenders, Pricing Level 5 shall apply as of the first (1st)
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. The Applicable Rate in effect from the
Restatement Effective Date until adjusted as set forth above shall be set at
Pricing Level 3 (based upon the Pro Forma Financial Statements).

 

In the event that the Parent or the Borrower obtains Ratings of BBB- or better
from S&P or Baa3 or better from Moody’s during the term of this Agreement, at
the election of the Borrower upon written notice to the Administrative Agent,
addressed to the Administrative Agent and the Lenders, the Applicable Rate shall
vary from time to time in accordance with the then effective Ratings as follows
(such that the Applicable Rate shall change from time to time when the Rating
changes):

 

Pricing
Level

Rating

Applicable
Rate

I ≥ A-/ A3 1.15% II BBB+/Baa1 1.25% III BBB/Baa2 1.45% IV BBB-/Baa3 1.75% V
BB+/Ba1 2.05% VI <BB+/Ba1 2.35%

 

 

3

 

 

 

The Applicable Rate shall be determined by the higher of the two Ratings from
S&P or Moody’s; provided that (i) in the event that the two Ratings are two
tiers apart, the tier corresponding to the midpoint of the Ratings shall apply
and (ii) in the event that the Ratings are more than two tiers apart, the tier
that is two tiers below the higher of the two Ratings shall apply. If only one
of S&P and Moody’s shall have assigned a Rating, the Applicable Rate shall be
determined by the sole Rating in effect. If neither S&P nor Moody’s shall have
assigned a Rating, the Applicable Rate shall be determined based on Level VI of
the table above.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(c)(iii)), and accepted by Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by
Administrative Agent and Borrower.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means initially, the financial statements of
Parent required for the fiscal year ending December 31, 2011, then after the
delivery of the financial statements of Parent required pursuant to Section
7.01(a) for the fiscal year ending December 31, 2012, the most-recent financial
statements furnished pursuant to Section 7.01(a).

 

“Available Loan Amount” means, as of any date of determination, the lesser of
(a) the Aggregate Commitments, and (b) the Borrowing Base.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

4

 

“Base LIBOR Rate” means, with respect to any Eurodollar Loan, for any Interest
Period, the rate of interest obtained by dividing (i) the rate of interest,
rounded upward to the nearest whole multiple of one-hundredth of one percent
(0.01%), referred to as the BBA (British Bankers’ Association) LIBOR rate as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rate for deposits in U.S. Dollars at
approximately 11:00 a.m. (Eastern Time), two (2) Business Days prior to the date
of commencement of such Interest Period for purposes of calculating effective
rates of interest for loans or obligations making reference thereto, for an
amount approximately equal to the applicable Eurodollar Loan and for a period of
time approximately equal to such Interest Period by (ii) a percentage equal to 1
minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on Eurodollar Loans is determined or any applicable category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America). Any change in such maximum rate shall result
in a change in the Base LIBOR Rate on the date on which such change in such
maximum rate becomes effective.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means, as of any date of determination, the lesser of (a) the
amount of Total Outstandings such that the Borrowing Base Asset Value Ratio
shall not be less than 1.60 to 1.0, and (b) the Implied Loan Amount.
Notwithstanding the foregoing, (1) the amount of the Borrowing Base attributable
to any Dark Property shall not exceed five percent (5%) of the Borrowing Base,
and (2) the amount of the Borrowing Base attributable to any individual
Borrowing Base Property shall not exceed twenty percent (20%) of the Borrowing
Base.

 

“Borrowing Base Asset Value” means, as of any date of determination, the sum of
(a) (i) the aggregate Adjusted Borrowing Base NOI from Borrowing Base Properties
owned for the entire prior quarter divided by (ii) the Capitalization Rate, plus
(b) the aggregate acquisition cost of all Borrowing Base Properties owned for a
period less than the entire prior quarter; provided that (a) the aggregate
Borrowing Base Asset Value from Borrowing Base Properties owned pursuant to an
Acceptable Ground Lease shall not exceed fifteen percent (15%) of the aggregate
Borrowing Base Asset Value, and (b) the aggregate Borrowing Base Asset Value
from Borrowing Base Properties which are hotels or convenience stores shall not
exceed ten percent (10%) of the aggregate Borrowing Base Asset Value.

 

“Borrowing Base Asset Value Ratio” means, as of any date of determination, the
ratio of (a) Borrowing Base Asset Value to (b) the sum of (x) the Total
Outstandings plus (y) the Total Revolver Outstandings plus (z) the aggregate
unsecured Indebtedness (other than the Incentive Listing Fee Note) of the
Consolidated Group.

 

5

 

“Borrowing Base Debt Service Coverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate Adjusted Borrowing Base NOI with
respect to the Borrowing Base Properties for the quarter most-recently ended for
which financial statements are available divided by (b) pro forma annual debt
service on an amount equal to the sum of (x) Total Outstandings plus (y) Total
Revolver Outstandings plus (z) the aggregate unsecured Indebtedness (other than
the Incentive Listing Fee Note) of the Consolidated Group assuming a twenty five
(25) year amortization and an interest rate equal to the greater of (i) seven
percent (7.0%) per annum, or (ii) the sum of (A) the most-recent rate published
on such date in the United States Federal Reserve Statistical Release (H.15) for
ten (10) year Treasury Constant Maturities plus (B) three percent (3.0%).

 

“Borrowing Base NOI” means, as of any date, the sum of (a) the aggregate NOI for
the most recent fiscal quarter for which financial results have been reported
attributable to all Borrowing Base Properties owned for the entirety of such
fiscal quarter as of the last day of such fiscal quarter plus, (b) in the case
of any Borrowing Base Property that was owned as of the last day of such fiscal
quarter by a Subsidiary Guarantor, but not so owned for the full fiscal quarter,
the additional amount of NOI that would have been earned if such Borrowing Base
Property had been so owned for the full fiscal quarter.

 

“Borrowing Base Properties” means each Acceptable Property that either (a) is an
Initial Borrowing Base Property or (b) becomes a Borrowing Base Property
pursuant to Section 4.03, but excluding any Acceptable Properties that have been
released from the Borrowing Base pursuant to Section 4.09, and “Borrowing Base
Property” means any one of the Borrowing Base Properties, provided that after
the date that is six (6) months after a Borrowing Base Property becomes a Dark
Property, said Property shall no longer constitute a Borrowing Base Property and
its Borrowing Base Asset Value and Adjusted Borrowing Base NOI shall be excluded
when calculating the Borrowing Base.

 

“Borrowing Base Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or the State
of New York, and, if such day relates to any Eurodollar Loan, means any such day
that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capital Reserve” means a capital reserve of $0.20 per weighted average gross
leasable square foot for each Property.

 

6

 

“Capitalization Rate” means eight and 25/100 percent (8.25).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Borrower or any of their Subsidiaries free and clear
of all Liens (other than Liens created under the Security Documents and other
Liens permitted hereunder):

 

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(b) demand or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (A) is a Lender or (B) (i) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

 

(c) commercial paper in an aggregate amount of no more than $5,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d) Investments, classified in accordance with GAAP as current assets of the
REIT or any of its Subsidiaries, in money market investment programs registered
under the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; without
limiting the foregoing, Change in Law shall include the Dodd-Frank Act, Public
Law 111-203, 12 U.S.C. 5301 et seq., enacted July 21, 2010, as well as all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

7

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such Equity Interests that such person or group has the right to acquire
pursuant to any option right);

 

(b) William M. Kahane and Nicholas Schorsch shall cease to be members of the
board of directors or other equivalent governing body of Parent, unless replaced
by a director acceptable to the Administrative Agent, in its sole discretion; or

 

(c) Parent shall cease to (i) either be the sole general partner of, or wholly
own and control the general partner of, Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of
Borrower; or

 

(d) Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of any Subsidiary Guarantor that owns a Borrowing
Base Property free and clear of any Liens (other than Liens in favor of
Administrative Agent) unless Borrower removes the Borrowing Base Property owned
by such Subsidiary Guarantor from the Borrowing Base in accordance with Section
4.09.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the Equity Interest Collateral, and all other property of the
Companies on which Liens have been granted to Administrative Agent, for the
benefit of the Lenders, to secure the Obligations.

 

“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

“Companies” means, without duplication, Parent and its Consolidated Subsidiaries
(including Borrower), and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Borrowing Base
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Borrowing Base Property
or any part thereof.

 

8

 

“Consolidated Adjusted EBITDA” means (a) three (3) month trailing Consolidated
EBITDA of the Consolidated Group, less the Capital Reserve, multiplied by (b)
four (4).

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income for the trailing three months, plus (b) the sum of
the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense; (iv)
amortization of intangibles (including goodwill) and organization costs; (v) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and costs and expenses incurred during such
period with respect to acquisitions consummated); (vi) any other non-cash
charges, (vii) all commissions, guaranty fees, discounts and other fees and
charges owed by such Person with respect to letters of credit and bankers’
acceptance financing and net costs of such Person under Swap Contracts in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; and (viii) fees, expenses and charges incurred
during such period, in an aggregate amount during the term of this Agreement not
to exceed $10,000,000, directly relating to (A) the issuance of any Equity
Interests of such Person permitted hereunder (including, in each case, any such
transaction undertaken but not completed) or (B) the Tender Offer Transactions
(including, without limitation, the negotiation of and entry into the First
Amendment to the Existing Revolving Credit Agreement) or (C) the negotiation of
and entry into this Agreement, the Interim Agreement, the Second Amendment to
the Existing Revolving Credit Agreement and any future amendments to this
Agreement or the Existing Revolving Credit Agreement), minus (c) the sum of the
following (to the extent included in the statement of such Consolidated Net
Income for such period): (i) interest income (except to the extent deducted in
determining such Consolidated Net Income); (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business); (iii) any other non-cash income; and (iv) any cash payments made
during such period in respect of items described in clause (b)(v) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected as a charge in the statement of Consolidated Net Income.

 

“Consolidated Fixed Charges” means, on a consolidated basis annualized, for the
Consolidated Group for any period, the sum (without duplication) of (a)
Consolidated Interest Expense, (b) provision for cash income taxes made by such
Person on a consolidated basis in respect of such period, (c) scheduled
principal amortization payments due during such period on account of
Indebtedness of such Person (excluding Balloon Payments), and (d) Restricted
Payments paid in cash with respect to preferred Equity Interests of such Person
during such period.

 

9

 

“Consolidated Group” means the Parent and all Persons whose financial results
are consolidated with the Parent for financial reporting purposes under GAAP.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
Consolidated Interest Expenses shall exclude interest rate hedge termination
payments or receipts, loan prepayment costs, and upfront loan fees, interest
expense covered by an interest reserve established under a loan facility and any
interest expense under any construction loan or construction activity that under
GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Parent for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Company)
in which any Company has an ownership interest, except to the extent that any
such income is actually received by such Company in the form of dividends or
similar distributions, and (c) the undistributed earnings of any Subsidiary of
any Company to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which Parent or Borrower has a
direct or indirect Equity Interest and whose financial results would be
consolidated under GAAP with the financial results of Parent on the consolidated
financial statements of Parent.

 

“Consolidated Total Debt” means, as of any date of determination, (1) the
Parent’s consolidated pro rata share of Indebtedness which includes all GAAP
Indebtedness (adjusted to eliminate increases or decreases arising from FAS-141)
including recourse and non-recourse mortgage debt, letters of credit, net
obligations under uncovered interest rate contracts, contingent obligations to
the extent the obligations are binding, unsecured debt, capitalized lease
obligations (including ground leases), guarantees of indebtedness (excluding
traditional carve-outs relating to non-recourse debt obligations), subordinated
debt, and (2) the Parent’s pro rata share of preferred obligations that are
structurally senior to the Obligations.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage. A Property will cease to be classified as “Construction in Progress” on
the earlier to occur of (A) the time that such Property has an Occupancy Rate of
greater than ninety percent (90%), or (B) one hundred eighty (180) days after
completion of construction or renovation of such Property, as applicable.

 

10

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means a Borrowing.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purposes entity covenants.

 

“Dark Property” shall mean a Borrowing Base Property where one or more of the
tenants previously occupying the Borrowing Base Property has vacated the
Borrowing Base Property, but the Borrowing Base Property remains 100% leased
(without regard to any subleases) to a tenant maintaining a rating of BBB-/Baa3
or better, which tenant is current on payments, has a minimum of eight (8) years
left on the applicable lease and does not have any right to terminate its lease.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Floating Rate plus two
percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.17(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good-faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good-faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(c)) upon delivery of written notice
of such determination to the Borrower and each Lender by the Administrative
Agent, and the Administrative Agent hereby agrees to promptly provide such
notice.

 

11

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed by any of the foregoing); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Engagement Letter” means the letter agreement, dated March 27, 2012, among
Borrower, Administrative Agent and the Lead Arranger.

 

12

 

“Environmental Assessment” means a report of an environmental assessment of any
or all Borrowing Base Properties and of such scope so as to be compliant with
the guidelines established by the ASTM (including the taking of soil borings and
air and groundwater samples and other above and below ground testing) as
Administrative Agent may reasonably request to be performed by a licensed
environmental consulting firm reasonably acceptable to Administrative Agent.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
made by any Person against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

(a) the presence of any Hazardous Material on any Borrowing Base Property in
violation of any Environmental Requirement, or any escape, seepage, leakage,
spillage, emission, release, discharge or disposal of any Hazardous Material on
or from any Borrowing Base Property, or the migration or release or threatened
migration or release of any Hazardous Material to, from or through any Borrowing
Base Property, on or before the Release Date; or

 

(b) any act, omission, event or circumstance existing or occurring in connection
with the handling, treatment, containment, removal, storage, decontamination,
clean up, transport or disposal of any Hazardous Material which is at any time
on or before the Release Date present on any Borrowing Base Property; or

 

(c) the breach, in any material respect, of any representation, warranty,
covenant or agreement contained in this Agreement relating to the presence of
any Hazardous Material on any Borrowing Base Property because of any event or
condition occurring or existing on or before the Release Date; or

 

(d) any violation on or before the Release Date, of any Environmental
Requirement in connection with any Borrowing Base Property in effect on or
before the Release Date, regardless of whether any act, omission, event or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event or circumstance; or

 

13

 

(e) any Environmental Claim, or the filing or imposition of any environmental
Lien against any Borrowing Base Property, because of, resulting from, in
connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by Borrower, any other
Loan Party or their respective tenant or subtenant, or a prior owner of a
Borrowing Base Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of a Borrowing Base Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of Borrowing
Base Properties as contemplated by the Loan Documents (including any of the same
in connection with any foreclosure action or transfer in lieu thereof); (iii)
all liability to pay or indemnify any Person or Governmental Authority for costs
expended in connection with any of the foregoing; (iv) the investigation and
defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment. “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Borrowing Base Property (or the Equity Interests therein) or any
future reduction of the sales price of any Borrowing Base Property (or the
Equity Interests therein) by reason of any matter set forth in Section 7.12 or
Section 8.12.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement executed by Borrower and Parent (if required by Administrative Agent),
and each Property Owner, in favor of Administrative Agent and the Lenders.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interest Collateral” means (i) one hundred percent (100%) of the Equity
Interests owned by the Borrower or any Subsidiary in each Property Owner, and
(ii) one hundred percent (100%) of the Equity Interests in each Company, other
than Borrower and Parent, that owns a direct or indirect interest in a Property
Owner.

 

14

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by Parent or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section
4042(a)(1) or (2) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or notification that a Multiemployer Plan is
in endangered or critical status within the meaning of Sections 430, 431 and 432
of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

 

“Eurodollar” means, when used in reference to any Loan or Borrowing, that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base LIBOR Rate.

 

“Eurodollar Rate” means the Base LIBOR Rate or the LIBOR Market Index Rate, as
the context requires.

 

“Event of Default” has the meaning specified in Section 9.01.

 

15

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits Taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located, (c)
any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of Section
3.01(e)(ii), (d) any withholding Taxes imposed under FATCA, and (e) in the case
of a Foreign Lender (other than an assignee pursuant to a request by Borrower
under Section 11.13), any withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of Section
3.01(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a)(ii) or (c).

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“Existing Lenders” has the meaning specified in the Preamble to this Agreement.

 

“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of August 17, 2011 among the Borrower as borrower thereunder, the Parent, RBS
Citizens, N.A., as Administrative Agent, certain lenders from time to time party
thereto and RBS Citizens, N.A., as Lead Arranger and Sole Bookrunner, including
any “Refinancing Debt Documents” (as defined in the Intercreditor Agreement).

 

“Extending Lender” has the meaning specified in Section 2.04(a).

 

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Permitted Amendments and such other amendments hereto and to the other
Loan Documents as are contemplated by Section 2.04.

 

“Extension Offer” has the meaning specified in Section 2.04(a).

 

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.04, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans (such Loans being referred to as the “Extended Loans”)
and, in connection therewith, (a) an increase or decrease in the rate of
interest accruing on such Extended Loans, (b) a modification of the scheduled
amortization applicable thereto, provided that the weighted average life to
maturity of such Extended Loans shall be no shorter than the remaining weighted
average life to maturity (determined at the time of such Extension Offer) of the
Loans, (c) a modification of voluntary or mandatory prepayments (including
prepayment premiums and other restrictions thereon) applicable thereto, provided
that such requirements may provide that such Extended Loans may participate in
any mandatory prepayments on a pro rata basis (or on a basis that is less than a
pro rata basis) with the Loans, but may not provide for prepayment requirements
that are more favorable than those applicable to the Loans, (d) an increase in
the fees payable to, or the inclusion of new fees to be payable to, the
Extending Lenders in respect of such Extension Offer or their Extended Loans
and/or (e) provision for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
latest Maturity Date in effect immediately prior to such Extension Permitted
Amendment.

16

 

 

“Extension Request Class” as defined in Section 2.04(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 a.m. (Eastern Time) on such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Fixed Rate” means, with respect to a Eurodollar Borrowing for the relevant
Interest Period, a rate per annum equal to the sum of (i) the Base LIBOR Rate
applicable to such Interest Period plus (ii) the Applicable Rate in effect from
time to time during such Interest Period.

 

“Fixed Rate Borrowing” means a Borrowing which bears interest at the Fixed Rate.

 

“Fixed Rate Loan” means a Loan which bears interest at the Fixed Rate.

 

“Floating Rate” means, for any day, a floating interest rate per annum equal to
the sum of (i) the LIBOR Market Index Rate for such day plus (ii) Applicable
Rate for such day.

 

“Floating Rate Borrowing” means a Borrowing which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

17

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing (or, if
approved by the Borrower and the Administrative Agent, as such meaning may be
updated from time to time) which is the basis of the Parent’s publicly filed
financial statements, as adjusted by (a) real estate acquisition costs and
expenses for acquisitions that were consummated and impairment of real estate
assets for the Consolidated Group.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation,
including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing person that guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property, Equity
Interests or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided that the
term Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lesser of (y) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (z) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

18

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranties, and
“Guaranty” means any one of the Guaranties.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Implied Loan Amount” means, as of any date of determination and without
duplication, the amount of Outstanding Amount plus the “hypothetical Outstanding
Amount” (under and as used in the Existing Revolving Credit Agreement) plus the
aggregate unsecured Indebtedness (other than the Incentive Listing Fee Note) of
the Consolidated Group that would result, on a pro forma basis, in a Borrowing
Base Debt Service Coverage Ratio as of such date of determination equal to 1.50
to 1.0.

 

“Improvements” means any Property Owner’s interest in and to all on site
improvements to the Borrowing Base Properties, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties and/or in such improvements.

 

“Incentive Listing Fee” means the fee, payable to AR Capital or its affiliate,
in connection with the listing of Parent’s common stock on NASDAQ equal to the
amount, if any, by which (a) the market value of Parent’s outstanding common
stock plus distributions paid by Parent prior to listing, exceeds (b) the sum of
the total amount of capital raised from stockholders during Parent’s prior
continuous offering and the amount of cash flow necessary to generate a 6%
annual cumulative, non-compounded return to such stockholders. For purposes of
this definition, the market value of Parent’s common stock will be calculated
based on the average market value of Parent’s shares issued and outstanding at
listing over the 30 trading days beginning 180 days after such shares are first
listed or included for quotation.

 

“Incentive Listing Fee Note” means the three-year convertible note to be issued
in the amount of the Incentive Listing Fee, in form reasonably satisfactory to
the Administrative Agent and substantially on the terms previously disclosed to
the Administrative Agent, together with such other terms as are reasonably
satisfactory to the Administrative Agent (it being understood and agreed that
the draft Incentive Listing Fee Note attached as Exhibit G is satisfactory).

 

19

 

“Incremental Term Loan” has the meaning specified in Section 2.03.

 

“Incremental Term Loan Amendment” has the meaning specified in Section 2.03.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, either (i) not past due for more than one hundred
and eighty (180) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted);

 

(d) Capital Lease Obligations;

 

(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest (excluding
perpetual preferred Equity Interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;

 

(f) all Guarantees of such Person in respect of any of the foregoing;

 

(g) all obligations of the kind referred to in clauses (a) through (f) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the lesser of (i) the fair market value of the property subject to such Lien and
(ii) the aggregate amount of the obligations so secured; and

 

(h) for purposes of Section 9.01(f) only, all obligations of such Person under
Swap Contracts.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease Obligations on any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

20

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Individual Asset Value” means, as applicable for any particular Property, (a)
except as otherwise provided in this definition, the Consolidated Group’s pro
rata share of NOI for the most recent quarter from such Property, multiplied by
four, and divided by the Capitalization Rate, (b) the acquisition price paid for
any Property acquired during the prior quarter, (c) vacant land at cost, (d)
mortgage notes receivable at GAAP, and (e) Construction In Process at cost.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrowing Base Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of April 16, 2012, by and among the Administrative Agent, the administrative
agent under the Existing Revolving Credit Agreement, the Borrower, the Parent
and the other Loan Parties party thereto.

 

“Interest Payment Date” means the last Business Day of each month.

 

“Interest Period” means, with respect to a Eurodollar Borrowing, a period
commencing on the date such Eurodollar Borrowing is made (or in the case of the
continuation of a Eurodollar Loan the last day of the preceding Interest Period
for such Loan) and ending on the numerically corresponding day in the first,
second, third, sixth or, subject to the consent of each Lender, twelfth calendar
month thereafter (or such shorter period as may be approved by the Lenders), as
the Borrower may select in the applicable Loan Notice, except that each Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month. Notwithstanding the foregoing or anything in this
Agreement to the contrary: (i) if any Interest Period for any Eurodollar
Borrowing would otherwise end after the Maturity Date, such Interest Period
shall end on the Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (provided that if such immediately following Business Day
falls in the next calendar month, such Interest Period shall end on the
immediately preceding Business Day).

 

21

 

“Interim Agreement” has the meaning specified in the Preamble to this Agreement.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lead Arranger” means Wells Fargo Securities, in its capacity as lead arranger
and sole bookrunner.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Property Owner’s rights thereunder), license, or other agreement (other than an
Acceptable Ground Lease) under the terms of which any Person has or acquires any
right to occupy or use any Property, or any part thereof, or interest therein,
and each existing or future guaranty of payment or performance thereunder.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“LIBOR Market Index Rate” means, for any day, the Base LIBOR Rate as of that day
for a eurodollar borrowing having a one month interest period determined at
approximately 11:00 a.m. (Eastern Time) for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing).

 

22

 

“Loan” has the meaning specified in Section 2.01; provided that to the extent
there shall be any Incremental Term Loans made pursuant to Section 2.03, from
and after the date of the making of any such Incremental Term Loans, the term
“Loans” shall include such Incremental Term Loans.

 

“Loan Documents” means this Agreement, each Note, the Security Documents, the
Engagement Letter (it being understood that the inclusion of the Engagement
Letter as a Loan Document shall not be deemed to have modified any of the
confidentiality restrictions contained therein), the Intercreditor Agreement,
the Subordination Agreement, any Extension Agreements, any Incremental Term Loan
Amendments and the Guaranties.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, Borrower, each Guarantor, and each Pledgor,
and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
or (ii) three percent (3.0%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Property.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party.

 

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.

 

“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Borrowing Base Asset
Value of such Borrowing Base Property, or (c) material adverse effect on the
ownership of such Borrowing Base Property.

 

23

 

“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Borrowing Base Property, would
prevent such Borrowing Base Property from being used in the manner in which it
is currently being used, or would result in a violation of any Law which would
have a material and adverse effect on such Borrowing Base Property); provided
that Material Title Defects shall not include any Liens or other encumbrances
that existed as of the date of this Agreement and that are reflected in the
Title Insurance Commitments or that are listed on Schedule 8.01.

 

“Maturity Date” means” means June 30, 2017.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two (2) of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“NOI” means, with respect to any Property for any period, property rental and
other income (as determined by GAAP) attributable to such Property accruing for
such period (adjusted to eliminate the straight lining of rents) minus the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Property for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
the Borrower or the Guarantors, any interest expense or other debt service
charges and any non-cash charges such as depreciation or amortization of
financing costs.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither Parent or Borrower has any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
Parent or Borrower, in which recourse of the applicable holder of such
Indebtedness for non-payment is limited to such holder’s Liens on a particular
asset or group of assets (other than for Customary Recourse Exceptions). For the
avoidance of doubt, if any Indebtedness is partially guaranteed by Parent or
Borrower, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Indebtedness if it otherwise satisfies the requirements in
this definition.

 

24

 

“Note” means a promissory note made by Borrower in favor of each Lender
requesting same evidencing Loans made by such Lender, substantially in the form
of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that all references to the “Obligations” in the
Subsidiary Guaranty and the Security Documents, and any other Guaranties,
security agreements, or pledge agreements delivered to Administrative Agent to
Guarantee, or create or evidence Liens securing, the Obligations shall, in
addition to the foregoing, include all present and future indebtedness,
liabilities, and obligations now or hereafter owed to Administrative Agent, any
Lender, or any Affiliate of Administrative Agent or any Lender arising from, by
virtue of, or pursuant to any Swap Contract that relates solely to the
Obligations.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased and occupied by bona fide tenants of such Property pursuant
to bona fide tenant Leases, in each case, which tenants are not more than 30
days past due in the payment of all rent or other similar payments due under
such Leases.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of Loans occurring on such date.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

25

 

“Parent Guaranty” means the Amended and Restated Parent Guaranty Agreement
executed by Parent in favor of Administrative Agent, for the benefit of the
Lenders, in form and substance acceptable to Administrative Agent.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of the
Parent.

 

“Participant” has the meaning specified in Section 11.06(b)(i).

 

“Participant Register” has the meaning specified in Section 11.06(b)(i)(iii).

 

“Patriot Act” has the meaning specified in Section 11.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) ninety-five percent (95%) of Funds from Operations of the Parent, and (ii)
the amount of distributions required to be paid by Parent in order for Parent to
qualify as a REIT, and (b) for Borrower for any fiscal year of Borrower,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) ninety-five percent (95%) of Funds from Operations of Borrower and its
Subsidiaries thereafter, and (ii) the amount of distributions required to be
paid by Borrower to Parent in order for Parent to qualify as a REIT.

 

“Permitted Percentage” shall mean twenty five percent (25.00%).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

26

 

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the Restatement Effective Date and each Pledge Agreement or similarly titled
document, in each case executed by a Pledgor, to or for the benefit of
Administrative Agent, for the benefit of the Lenders, covering the Equity
Interest Collateral.

 

“Pledgors” means, collectively, each Person that owns Equity Interests in a
Property Owner and the general partner of each Property Owner that is a limited
partnership; “Pledgor” means any one of the Pledgors.

 

“Pro Forma Financial Statements” has the meaning specified in Section 5.01(a).

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by a Company.

 

“Property Owners” means, collectively, each Subsidiary which owns a Borrowing
Base Property, and “Property Owner” means any one of the Property Owners.

 

“Property Information” has the meaning specified in Section 4.03.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Rating” means, as of any date, the rating that has been most recently announced
by either S&P or Moody’s, as the case may be, for any class of non-credit
enhanced long-term senior unsecured debt issued by the Borrower or the Parent;
provided that if any such rating agency shall have issued more than one such
rating in effect at such time, the lowest such rating issued by such rating
agency shall apply.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Register” has the meaning specified in Section 11.06(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release Condition” means that, after giving effect to any requested release of
a Borrowing Base Property, the Borrowing Base Asset Value shall be at least One
Hundred Million Dollars ($100,000,000.00).

 

27

 

“Release Date” means the earlier of: (a) the date on which the Obligations have
been paid in full and the Equity Collateral been released; and (b) the date on
which the Liens of the Equity Collateral are fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and control of the Equity Interests of each Property Owner has been given to and
accepted by the purchaser or Administrative Agent free of occupancy and claims
to occupancy by the Companies and their respective heirs, devisees,
representatives, successors, and assigns; provided that if such payment,
performance, release, foreclosure, or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is validly released, dismissed with prejudice, or otherwise
barred by Law from further assertion.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than fifty percent (50%) of the Total Outstandings and
unfunded Commitments; provided that the portion of the Total Outstandings and
unfunded Commitments held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
further that at all times when two or more Lenders are party to this Agreement,
the term “Required Lenders” shall in no event mean less than two Lenders unless
only two Lenders are party to this Agreement and one of such Lenders is a
Defaulting Lender.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restatement Effective Date” means the first date all the conditions precedent
in Section 5.01 are satisfied or waived in accordance with Section 11.01.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Borrower’s stockholders, partners or
members (or the equivalent Person thereof).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

28

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, as of any date of determination, that portion of
Consolidated Total Debt which is secured by a lien on any real property owned or
leased by the Borrower or its subsidiaries.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Debt, divided by (b) Total Asset
Value.

 

“Security Documents” means:

 

(a) the Pledge Agreements;

 

(b) financing statements to be filed with the appropriate state and/or county
offices for the perfection of a security interest in any of the Collateral; and

 

(c) all other agreements, documents, and instruments securing the Obligations or
any part thereof, as shall from time to time be executed and delivered by
Borrower, Subsidiary Guarantors, or any other Person in favor of Administrative
Agent for the benefit of itself and the other Lenders.

 

“Share” means Borrower’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Borrower
based upon Borrower’s and Parent’s economic interest (whether direct or
indirect) in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the
date of such determination.

 

“Subordination Agreement” means the Subordination Agreement, to be entered into
substantially contemporaneously with the issuance of the Incentive Listing Fee
Note, between the Administrative Agent, the administrative agent under the
Existing Revolving Credit Agreement and AR Capital in form and substance
satisfactory to the Administrative Agent (it being understood and agreed that
the draft Subordination Agreement attached as Exhibit H is satisfactory).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower
owning a direct or indirect interest in a Borrowing Base Property (including
each Property Owner), and the general partner of each Subsidiary that is a
limited partnership and “Subsidiary Guarantor” means any one of the Subsidiary
Guarantors.

 

29

 

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty
Agreement executed by each Subsidiary Guarantor in favor of Administrative
Agent, for the benefit of the Lenders, in form and substance acceptable to
Administrative Agent.

 

“Substitute Rate” means, with respect to any Borrowing, a floating rate of
interest equal to (a) the Federal Funds Rate from time to time plus one and
one-half of one percent (1.50%) plus (b) the Applicable Rate.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Tangible Net Worth” means, as of any date, the stockholders’ equity of Parent
and its Subsidiaries on a consolidated basis, plus accumulated depreciation and
amortization (other than amortization in respect of acquired intangible lease
assets), minus (to the extent included when determining stockholders’ equity):
(a) the amount of any write-up in the book value of any assets reflected in any
balance sheet resulting from revaluation thereof or any write up in excess of
the cost of such assets acquired, and (b) the aggregate of all amounts appearing
on the assets side of any such balance sheet for franchises, licenses, permits,
patents, patent applications, copyrights, trademarks, service marks, trade
names, goodwill, treasury stock, experimental or organizational expenses and
other like assets which would be classified as intangible assets under GAAP
(other than acquired intangible lease assets net of amortization of such leasing
intangibles), all determined on a consolidated basis.

 

30

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tender Offer Transactions” shall mean the purchase by Parent of up to
$250,000,000.00 in value of shares of its common stock, par value $0.01 per
share, on the terms set forth in the Offer to Purchase and the related Letter of
Transmittal, as filed with the SEC on Schedule TO, dated February 15, 2012.

 

“Threshold Amount” means $50,000,000 for any Non-Recourse Indebtedness and $0
for any Recourse Indebtedness.

 

“Title Company” means Chicago Title Insurance Company or such other title
insurance company reasonably acceptable to Administrative Agent.

 

“Total Asset Value” means the sum of (a) Consolidated Group’s pro rata share of
NOI for the most recent quarter, multiplied by four, and divided by the
Capitalization Rate (excluding the Consolidated Group’s pro rata share of the
NOI for any Property not owned for the entire prior quarter), (b) the
acquisition price paid for any Property acquired during the prior quarter, (c)
cash and Cash Equivalents at quarter end, (d) vacant land at cost (e) mortgage
notes receivable at GAAP, and (f) Construction In Process at cost.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intracompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans.

 

“Total Revolver Outstandings” means, as of any date, the amount equal to the
“Total Outstandings” as of such date under and as defined in the Existing
Revolving Credit Agreement.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit F to be delivered to the Administrative Agent pursuant to Section 10.11,
as the same may be amended, restated or modified from time to time with the
prior written approval of the Administrative Agent.

 

“Type” when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined. For purposes hereof, “rate” shall include the Base
LIBOR Rate and the LIBOR Market Index Rate.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.

 

“United States” and “U.S.” mean the United States of America.

 

31

 

“Variable Rate Indebtedness” means any Indebtedness that bears interest at a
variable rate without the benefit of a Swap Contract.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, in its
individual capacity and its successors.

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Equity Interests,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Pro Forma Financial Statements or the
Audited Financial Statements, as applicable, except as otherwise specifically
prescribed herein.

 

32

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, provided further that for
all purposes in calculating consolidated covenants hereunder the Parent shall be
deemed to own one hundred percent (100%) of the equity interests in the
Borrower.

 

1.04 Financial Standards. All financial computations required of a Person under
this Agreement shall be calculated without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein.

 

1.05 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

1.07 Amendment and Restatement of the Interim Agreement.

 

(a) The parties to this Agreement agree that, on the Restatement Effective Date,
the terms and provisions of the Interim Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the “Obligations” under (and
as defined in) the Interim Agreement and the other Loan Documents as in effect
prior to the Restatement Effective Date. All “Loans” made and “Obligations”
incurred under (and as defined in) the Interim Agreement which are outstanding
on the Restatement Effective Date shall continue as Loans and Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents. Without limiting the foregoing, upon the effectiveness hereof: (a)
all references in the “Loan Documents” (as defined in the Interim Agreement) to
the “Administrative Agent”, the “Term Loan Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) all obligations constituting “Obligations” (under and as
defined in the Interim Agreement) with any Lender or any Affiliate of any Lender
which are outstanding on the Restatement Effective Date shall continue as
Obligations under this Agreement and the other Loan Documents, (c) the liens and
security interests in favor of Administrative Agent for the benefit of the
“Secured Parties” securing payment of the “Secured Obligations” are in all
respects continuing and in full force and effect with respect to all “Secured
Obligations” (in each case as defined in the Loan Documents), (d) the Borrower
hereby agrees to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurodollar Loans and such reallocation described below, in each case on the
terms and in the manner set forth in Section 3.05 hereof, (e) the “Loans” (as
defined in the Interim Agreement) shall be reallocated as Loans owing to the
Lenders under this Agreement on the Restatement Effective Date in accordance
with each Lender’s Applicable Percentage and, in connection therewith,
Administrative Agent shall, and is hereby authorized to, make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s Loans under the Interim Agreement as are necessary in order that each
such Lender’s outstanding Loans hereunder reflect such Lender’s Applicable
Percentage of the Aggregate Commitments on the Restatement Effective Date.

 

33

 

(b) Each of Borrower and Parent hereby (a) agrees that this Agreement and the
transactions contemplated hereby and thereby shall not limit or diminish its
respective obligations arising under or pursuant to the Loan Documents to which
it is a party, (b) reaffirms all of its obligations under the Loan Documents to
which it is a party, (c) reaffirms all Liens on any collateral (including the
Collateral) which have been granted by it in favor of Administrative Agent
pursuant to any of the Loan Documents (and any filings made in connection
therewith), and (d) acknowledges and agrees that each Loan Document executed by
it remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.

 

Article II.
The Credit

 

2.01 Reallocation; Loans. Prior to the Restatement Effective Date, certain term
loans were previously made to Borrower under the Interim Agreement which remain
outstanding as of the Restatement Effective Date (such outstanding loans being
hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, Borrower and each of the Lenders agree
that on the Restatement Effective Date but subject to the satisfaction of the
reallocation and other transactions described in Section 1.07, the Existing
Loans shall be reevidenced as loans under this Agreement (each such loan, a
“Loan” hereunder), the terms of the Existing Loans shall be restated in their
entirety and shall be evidenced by this Agreement and the aggregate Commitments
under this Agreement shall be increased. Subject to the terms and conditions set
forth herein, each Lender (other than any Lender holding Existing Loans in an
amount not less than its Commitment under this Agreement, which Existing Loans
constitute Loans hereunder) severally and not jointly agrees to the reallocation
and other transactions described in Section 1.07 and agrees to purchase, on the
Restatement Effective Date, from any Existing Lender such Existing Loans (which,
following such purchase, shall be Loans hereunder) and to make additional Loans
to Borrower as is necessary to cause each such Lender’s outstanding Loans
hereunder to reflect such Lender’s Applicable Percentage of the Aggregate
Commitments on the Restatement Effective Date; provided that after giving effect
to all such reallocations and purchases, the Total Outstandings shall not exceed
the Available Loan Amount. It is understood and agreed that, subject to the
terms of this Agreement, new Loans made to Borrower on the Restatement Effective
Date shall be in an aggregate amount equal to $35,000,000. Borrowings hereunder
may be ratable Floating Rate Borrowings or ratable Eurodollar Borrowings.
Amounts repaid or prepaid in respect of the Loans may not be reborrowed.

 

34

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by telephone. Each such
notice must be received by Administrative Agent not later than 10:00 a.m. (i)
three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Loans or of any conversion of
Eurodollar Loans to Floating Rate Loans, and (ii) one (1) Business Day prior to
the requested date of any Borrowing of Floating Rate Loans. Each telephonic
notice by Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Loans shall be in a principal amount
of $2,500,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing
of or conversion to Floating Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $50,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period with respect thereto. If Borrower fails to specify a Type of Loan in a
Loan Notice or if Borrower fails to give a timely notice requesting a conversion
or continuation, then (I) so long as no Event of Default exists, the applicable
Loans shall be made as, or continued to, a Eurodollar Loan with an Interest
Period of one (1) month and (II) if an Event of Default exists, then the
applicable Loans shall be made as, or converted to, Floating Rate Loans. If
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Loans in any such Loan Notice, but fails to specify an Interest Period, then it
will be deemed to have specified an Interest Period of one (1) month.

 

35

 

(b) Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic continuation described in the preceding subsection. In the case of a
Borrowing, each Lender, subject to the provisions of Section 1.07 and Section
2.01, shall make the amount of its Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Sections 5.02 and Section
5.01, Administrative Agent shall make all funds so received available to
Borrower by 1:00 p.m. in like funds as received by Administrative Agent either
by (i) crediting the account of Borrower on the books of Wells Fargo Bank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower.

 

(c) Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Loan.
During the existence of an Event of Default, no Loans may be converted to or
continued as Eurodollar Loans without the consent of Required Lenders.

 

(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Loans.

 

2.03 Incremental Term Loans. The Borrower may, by written notice to the
Administrative Agent on up to six (6) occasions during the period from the
Restatement Effective Date to the date that is 30 days prior to the Maturity
Date, enter into one or more tranches of incremental term loans (each an
“Incremental Term Loan”) in an amount not to exceed the aggregate amount of
$165,000,000 (and not less than $25,000,000 (and increments of $2,500,000 in
excess thereof) in respect of any individual tranche of Incremental Term Loans)
one or more additional Lenders (which may include any existing Lender) willing
to provide such Incremental Term Loans in their own discretion. The
Administrative Agent and/or its Affiliates shall use commercially reasonable
efforts, with the assistance of the Borrower, to arrange a syndicate of Lenders
willing to hold the requested Incremental Term Loans. If Lenders are willing to
provide such Incremental Term Loans, the Incremental Term Loans may be made with
the consent of only the Borrower, the Administrative Agent, and each new or
existing Lender providing such Incremental Term Loan so long as the aggregate
outstanding principal amount of all Loans does not exceed $400,000,000 less any
voluntary reductions after the Restatement Effective Date pursuant to Section
2.05. Nothing in this Section 2.03 shall constitute or be deemed to constitute
an agreement by any Lender to provide Incremental Term Loans. Such Incremental
Term Loans shall be evidenced by the execution and delivery of an Amendment
Regarding Incremental Term Loans in the form of Exhibit I attached hereto by the
Borrower, the Administrative Agent and the new Lender or existing Lender
providing such Incremental Term Loan, a copy of which shall be forwarded to each
Lender by the Administrative Agent promptly after execution thereof. The
Borrower agrees to pay all fees associated with any Incremental Term Loans
including any amounts due under Section 3.05 in connection with any reallocation
of Eurodollar Borrowings. Notwithstanding the foregoing, no Incremental Term
Loan shall become effective under this Section 2.03 unless (i) on the date of
such effectiveness, (x) the Administrative Agent shall have received such
customary certificates, documents and opinion letters as it may reasonably
request (it being understood and agreed that the forms of certificates,
documents and opinion letters delivered pursuant to Section 5.01(a)(ii) through
(vi) shall be acceptable) and (y)(A) the conditions set forth in Section 5.02(a)
and (b) shall be satisfied and (B) after giving effect to the Incremental Term
Loans to be made on such date, the Total Outstandings shall not exceed the
Borrowing Base and, in each case, the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the Borrower, which certificate can be incorporated into and constitute a
part of an Amendment Regarding Incremental Term Loans executed by the Borrower
pursuant to this Section 2.03, and (ii) the Borrower shall be in pro forma
compliance with the covenants set forth in Section 8.14 after giving effect to
the Incremental Term Loans to be made on such date and the application of the
proceeds therefrom as if made and applied on such date. The Incremental Term
Loans (i) shall rank pari passu in right of payment with the Loans, (ii) shall
not mature earlier than the Maturity Date (but may have amortization prior to
such date) and (iii) shall be treated substantially the same as (and in any
event no more favorably than) the Loans; provided that the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Maturity
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, the other Loan Parties, each new Lender participating in such tranche
(if any), each existing Lender participating in such tranche (if any) and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders (except as expressly required pursuant to Section
11.01), effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effect the provisions of this Section 2.03.

 

36

 

2.04 Extension Offers.

(a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all the Lenders to make one or more Extension Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Extension Permitted Amendment and (ii) the date on
which such Extension Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days nor more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent).
Extension Permitted Amendments shall become effective only with respect to the
Loans of the Lenders that accept the applicable Extension Offer (such Lenders,
the “Extending Lenders”).

37

 

 

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Parent, the Borrower, each applicable
Extending Lender and the Administrative Agent; provided that no Extension
Permitted Amendment shall become effective unless (i) no Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, and (iii)
the Parent and the Borrower shall have delivered to the Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the
Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.

 

2.05 Prepayments.

 

(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Administrative Agent not later
than 11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Fixed Rate Loans and (B) one (1) Business Day prior to any date of prepayment of
Floating Rate Loans or, in each case, in connection with a prepayment of the
Loans in full, upon such shorter notice as shall be approved by the
Administrative Agent in writing; (ii) any prepayment of Fixed Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof; and (iii) any prepayment of Floating Rate Loans shall be in a principal
amount of $100,000 or a whole multiple of $25,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the Interest
Period(s) of such Loans. Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by Borrower,
then Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein, provided
that such notice may state that it is conditioned upon the effectiveness of
other credit facilities or other events. Any prepayment of a Eurodollar Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.17, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

38

 

(b) If for any reason the Total Outstandings at any time exceed the Available
Loan Amount, then Borrower shall, within three (3) Business Days, prepay Loans
in an aggregate amount equal to such excess; provided that any prepayment
hereunder be applied first to any Floating Rate Loans outstanding and then to
the Eurodollar Loans outstanding.

 

(c) Upon the occurrence of any Change of Control, the Borrower shall, within
five (5) Business Days thereafter, (i) prepay in full the Outstanding Amount of
Loans held by each Lender and (ii) pay all fees, expenses and other amounts due
to the Administrative Agent and the Lenders hereunder.

 

2.06 Reduction and Termination of Commitments. The Aggregate Commitments shall
terminate at 5:00 p.m. (Eastern Time) on the Restatement Effective Date.

 

2.07 Repayment of Loans. Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Loans outstanding on such date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Fixed Rate and (ii) each
Floating Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Floating Rate.

 

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii) Upon the request of Required Lenders, while any Event of Default exists,
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

39

 

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 RESERVED.

 

2.10 Computation of Interest; Retroactive Adjustments of Applicable Rate.

 

(a) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed, except that computations of interest in
respect of Floating Rate Borrowings shall be made on the basis of a 365-day year
(or 366-day year in a leap year). Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or for any other reason, then Parent, Borrower,
Administrative Agent or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by Parent and Borrower as of any applicable date was
inaccurate at any time during which the Applicable Rate is determined by
reference to the Consolidated Leverage Ratio, and (ii) a proper calculation of
the Consolidated Leverage Ratio would have resulted in higher pricing for such
period, then Borrower shall be obligated to pay to Administrative Agent for the
account of the applicable Lenders within three (3) Business Days after demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Loan Party under the Bankruptcy Code of
the United States, automatically and without further action by Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of Administrative Agent or any Lender, as the case may be, under Section
2.08(b) or under Article IX. Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

 

2.11 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through
Administrative Agent, Borrower shall execute and deliver to such Lender (through
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

40

 

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. If and to the extent Administrative Agent shall not make such payments
to a Lender when due as set forth in the preceding sentence, then such unpaid
amounts shall accrue interest, payable by Administrative Agent, at the Federal
Funds Rate from the due date until (but not including) the date on which
Administrative Agent makes such payments to such Lender. All payments received
by Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

(b) Clawback.

 

(i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to Borrower a corresponding amount. The Administrative Agent shall use
its best efforts to provide the Borrower with notice (but failure to provide
such notice shall not act as a waiver or limitation of any of the Administrative
Agent’s rights under this Section 2.12(b)) of its intent to so fund to the
Borrower without having received all Lenders’ share of such Borrowing. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Administrative Agent, then the applicable Lender and Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Administrative Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Floating Rate Loans. If Borrower and such Lender shall pay
such interest to Administrative Agent for the same or an overlapping period,
then Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

41

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders hereunder that Borrower will not make such payment, Administrative Agent
may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, within one (1) Business Day. If and to the extent
Administrative Agent shall not return such funds to a Lender when due as set
forth in the preceding sentence, then such unpaid amounts shall accrue interest,
payable by Administrative Agent, at the Federal Funds Rate from the due date
until (but not including) the date on which Administrative Agent returns such
funds to such Lender.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, then Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(d) are several and not
joint. The failure of any Lender to make any Loan, to fund any participation or
to make any payment under Section 11.04(d) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 11.04(d).

 

42

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price immediately restored
to the extent of such recovery, without interest;

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply);
and

 

(iii) the provisions of this Section shall be disregarded to the extent
necessary to conform to the intended treatment of the Loans in connection with
any Extension Permitted Amendment or Incremental Term Loan Amendment.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 RESERVED.

 

2.15 RESERVED.

 

2.16 RESERVED.

 

43

 

2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then to the extent
permitted by applicable Law, the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

 

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9.02 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 2.13 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Borrower may request (so long as no Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; third, if so determined by Administrative Agent and Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c) Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice; provided that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.18 Guaranties. Pursuant to the Parent Guaranty, Parent shall unconditionally
Guarantee in favor of Administrative Agent and Lenders the full payment and
performance of the Obligations. Pursuant to the Subsidiary Guaranty or an
addendum thereto in the form attached to the Subsidiary Guaranty, Parent and
Borrower shall cause each Subsidiary Guarantor to execute a Subsidiary Guaranty
unconditionally guarantying in favor of Administrative Agent and Lenders the
full payment and performance of the Obligations.

 

44

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01 Taxes.

 

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require Borrower or Administrative
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Administrative Agent, as
the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii) If Borrower or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent or Borrower, as applicable, shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B)
Administrative Agent or Borrower, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent or a Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

 

(c) Tax Indemnifications.

 

(i) Without limiting the provisions of subsection (a) or (b) above, Borrower
shall, and does hereby, indemnify Administrative Agent and each Lender, without
duplication, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by
Borrower or Administrative Agent or paid by Administrative Agent or such Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Borrower shall also, and does hereby, indemnify
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to Borrower by a Lender or (with a copy to Administrative Agent), or
by Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

45

 

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify Borrower and Administrative Agent, and shall
make payment in respect thereof within ten (10) days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for Borrower or Administrative Agent) incurred by or asserted
against Borrower or Administrative Agent by any Governmental Authority as a
result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to Borrower or Administrative Agent pursuant to
subsection (e). Each Lender hereby authorizes Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to Administrative
Agent under this clause (ii). The agreements in this clause (ii) shall survive
the resignation and/or replacement of Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(iii) Each Lender shall severally indemnify Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.06(b)(iii)(B) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to Lender from any
other source against any amount due to Administrative Agent under this
subparagraph (iii).

 

46

 

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

 

(e) Status of Lenders; Tax Documentation.

 

(i) Each Lender shall deliver to Borrower and to Administrative Agent, at the
time or times prescribed by applicable Laws or when reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii) Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,

 

(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to Borrower and Administrative Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

47

 

(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(2) executed originals of Internal Revenue Service Form W-8ECI,

 

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

 

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or

 

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii) Each Lender shall promptly (A) notify Borrower and Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

 

(iv) If a payment made to a Lender by or on account of any obligation of
Borrower hereunder or under any other Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender's obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subparagraph (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

48

 

 

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender, or have any obligation to pay to any Lender, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender. If
Administrative Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Loans based on the Eurodollar Rate
or to convert Floating Rate Loans to Eurodollar Loans shall be suspended, and
(ii) if such notice asserts the illegality of, or material restriction on, such
Lender making or maintaining Loans based on the Eurodollar Rate, the Loans of
such Lender shall, if necessary to avoid such illegality or material
restriction, bear interest at the Substitute Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x)
Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), convert all Eurodollar Loans of such Lender to Floating Rate Loans (the
interest rate on which Floating Rate Loans of such Lender shall, if necessary to
avoid such illegality, accrue at the Substitute Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the interest rate applicable to such Lender by
referencing the Substitute Rate until Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Eurodollar Rate. Upon any such conversion,
Borrower shall also pay accrued interest on the amount so converted.

 

49

 

3.03 Inability to Determine Rates. If Required Lenders determine that for any
reason in connection with any request for a Eurodollar Loan or a Floating Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate, for any
requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed Floating Rate Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or the LIBOR Market Index Rate, as applicable, does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBOR Market Index Rate, the Floating
Rate Loans shall accrue interest at the Substitute Rate, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Loans that will bear interest at the Substitute Rate in the amount
specified therein.

 

3.04 Increased Costs; Reserves on Eurodollar Loans.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, assessment, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii) subject Administrative Agent or any Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

 

50

 

and the result of any of the foregoing shall be to increase the cost or increase
liquidity requirements to the Administrative Agent or such Lender of making or
maintaining any Loan or to reduce the amount of any sum received or receivable
by the Administrative Agent or such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Administrative Agent or
such Lender, then Borrower will pay to the Administrative Agent or such Lender,
as the case may be, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as the case may be, for such additional
costs or expenses related to such liquidity requirements incurred or reduction
suffered.

 

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-(9-)month period referred to above shall be extended
to include the period of retroactive effect thereof).

 

(e) Reserves on Eurodollar Loans. Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided that
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

 

51

 

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

 

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurodollar Loan on
the date or in the amount notified by Borrower; or

 

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, then Borrower may replace such Lender in accordance with Section 11.13.

 

52

 

3.07 Survival. All of Borrower’s, each Lender’s and the Administrative Agent’s
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder, and resignation of
Administrative Agent.

 

Article IV.
Borrowing Base

 

4.01 Initial Borrowing Base. As of the Restatement Effective Date, the Borrowing
Base shall consist of the Initial Borrowing Base Properties.

 

4.02 Changes in Borrowing Base Calculation. Each change in the Borrowing Base
shall be effective upon receipt of a new Borrowing Base Report pursuant to
Section 7.02(b); provided that any increase in the Borrowing Base reflected in
such Borrowing Base Report shall not become effective until (a) the first (1st)
Business Day following admission of any new Borrowing Base Property, and (b) the
fifth (5th) Business Day following delivery of the new Borrowing Base Report in
all other instances, and provided, further, that any change in the Borrowing
Base as a result of the admission of an Acceptable Property into the Borrowing
Base pursuant to Section 4.03 shall be effective upon the date that such
Acceptable Property is admitted into the Borrowing Base.

 

4.03 Requests for Admission into Borrowing Base. Borrower shall provide
Administrative Agent with a written request for an Acceptable Property to be
admitted into the Borrowing Base. Such request shall be accompanied by the
following information regarding such Acceptable Property (the “Property
Information”) including the following, in each case reasonably acceptable to
Administrative Agent: (a) a general description of such Acceptable Property’s
location, market, and amenities; (b) a property description; (c) UCC searches
related to the applicable Property Owner and the owners of the Equity Interests
of such Property Owner; (d) the documents and information with respect to such
Acceptable Property listed in Section 4.11; (e) a Borrowing Base Report setting
forth in reasonable detail the calculations required to establish the amount of
the Borrowing Base with such Acceptable Property included in the Borrowing Base;
(f) a Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Parent and Borrower will be in compliance with the
terms of this Agreement with the inclusion of such Acceptable Property included
the calculation of the Borrowing Base; and (g) such other customary information
reasonably requested by Administrative Agent as shall be necessary in order for
Administrative Agent to determine whether such Acceptable Property is eligible
to be a Borrowing Base Property.

 

4.04 Eligibility. In order for an Acceptable Property to be eligible for
inclusion in the Borrowing Base, such Acceptable Property shall satisfy the
following unless otherwise approved by the Required Lenders:

 

(a) all Property Information with respect to such Acceptable Property shall be
reasonably acceptable to Administrative Agent;

 

53

 

(b) no Material Title Defect with respect to such Acceptable Property shall
exist;

 

(c) such Acceptable Property shall have reasonably satisfactory access to public
utilities;

 

(d) the admission of such Acceptable Property into the Borrowing Base shall not
breach any obligation of the Borrower under any Contractual Obligation;

 

(e) the Acceptable Environmental Report with respect to such Acceptable Property
shall not reveal any Material Environmental Event; and

 

(f) the property condition report with respect to such Acceptable Property shall
not reveal any material defects.

 

4.05 Approval of Borrowing Base Properties. Each Acceptable Property shall be
subject to Administrative Agent’s approval for admission into the Borrowing
Base. Administrative Agent hereby approves all Initial Borrowing Base Properties
for admission into the Borrowing Base.

 

4.06 Liens on Borrowing Base Properties. An Acceptable Property shall not be
admitted into the Borrowing Base until: (a) the Borrower and any applicable
Pledgors shall have executed and delivered (or caused to be executed and
delivered) a Subsidiary Guaranty and a Pledge Agreement covering the Equity
Interests with respect to the applicable Property Owner and such Property
Owner’s general partner, if such Property Owner is a limited partnership; and
(b) Borrower shall have delivered to Administrative Agent all of the Property
Information listed in Section 4.11.

 

4.07 Notice of Admission of New Borrowing Base Properties. If, after the date of
this Agreement, an Acceptable Property meets all the requirements to be included
in the Borrowing Base set forth in this Article IV, then Administrative Agent
shall notify Borrower and Lenders in writing (a) that such Acceptable Property
is admitted into the Borrowing Base, and (b) of any changes to the Borrowing
Base as a result of the admission of such Acceptable Property into the Borrowing
Base.

 

4.08 RESERVED.

 

4.09 Release of Borrowing Base Property. The Borrower shall provide the
Administrative Agent with no less than five (5) Business Days written notice of
any proposed sale, refinancing or other permanent disposition of any Borrowing
Base Property, and in connection therewith, Administrative Agent shall release
such Borrowing Base Property from the Borrowing Base and any and all Liens in
the Equity Interests of the applicable Property Owner or individually related to
such Property Owner granted pursuant to the Security Documents and, where
appropriate, release such Property Owner from the Subsidiary Guaranty; provided
that no Default exists before and after giving effect thereto (other than
Defaults solely with respect to such Borrowing Base Property that would no
longer exist after giving effect to the release of such Borrowing Base Property
from the Borrowing Base) and the Release Condition shall be satisfied; provided,
further, that Administrative Agent shall have no obligation to release any such
Liens or obligations without a Borrowing Base Report setting forth in reasonable
detail the calculations required to establish the amount of the Borrowing Base
without such Borrowing Base Property and a Compliance Certificate setting forth
in reasonable detail the calculations required to show that Parent and Borrower
are in compliance with the terms of this Agreement without the inclusion of such
Borrowing Base Property in the calculation of the Borrowing Base and the various
financial covenants set forth herein, in each case as of the date of such
release and after giving effect to any such release. In addition, to the extent
the Administrative Agent has received a Subsidiary Guaranty and/or Equity
Interest collateral with respect to any Company or Property which does not own,
directly or indirectly, a Borrowing Base Property, provided no Default is then
in existence, the Administrative Agent will release such Subsidiary Guaranty
and/or Equity Interest collateral upon the request of the Borrower in connection
with any sale or financing not prohibited under this Agreement or the creation
of any joint venture Investment not prohibited hereunder.

 

54

 

4.10 Exclusion Events. Each of the following events shall be an “Exclusion
Event” with respect to a Borrowing Base Property:

 

(a) such Borrowing Base Property suffers a Material Environmental Event after
the date of this Agreement which the Administrative Agent determines, acting
reasonably and in good faith, materially impairs the Borrowing Base Asset Value
or marketability of such Borrowing Base Property;

 

(b) Administrative Agent determines that such Borrowing Base Property has
suffered a Material Property Event after the date such Property was admitted
into the Borrowing Base (or in the case of an uninsured Casualty, in respect of
such Borrowing Base Property, is reasonably likely to become a Material Property
Event) which the Administrative Agent determines, acting reasonably and in good
faith, materially impairs the Borrowing Base Asset Value or marketability of
such Borrowing Base Property;

 

(c) (i) any default by any Property Owner, as tenant under any applicable
Acceptable Ground Lease, in the observance or performance of any material term,
covenant, or condition of any applicable Acceptable Ground Lease on the part of
such Property Owner to be observed or performed and said default is not cured
following the expiration of any applicable grace and notice periods therein
provided, or (ii) the leasehold estate created by any applicable Acceptable
Ground Lease shall be surrendered or (iii) any applicable Acceptable Ground
Lease shall cease to be in full force and effect or (iv) any applicable
Acceptable Ground Lease shall be terminated or canceled for any reason or under
any circumstances whatsoever, or any of the material terms, covenants or
conditions of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of Administrative Agent; and

 

(d) The Improvements have been damaged (ordinary wear and tear excepted) and not
repaired or are the subject of any pending or, to any Loan Party’s knowledge,
threatened Condemnation or adverse zoning proceeding, except as could not
reasonably be expected to cause a Material Property Event.

 

55

 

After the occurrence of any Exclusion Event, Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify Borrower (the “Exclusion Notice”) that,
effective ten (10) Business Days after the giving of such notice and for so long
as such circumstance exists, such Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing Base.
Borrowing Base Properties which have been subject to an Exclusion Event may, at
Borrower’s request, be released from the Borrowing Base; provided that such
release shall be subject to the conditions for release set forth in Section
4.09.

 

If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article IV. Any Property that is excluded from
the Borrowing Base pursuant to this Section 4.10 may subsequently be reinstated
as a Borrowing Base Property, even if an Exclusion Event exists, upon such terms
and conditions as Required Lenders may approve.

 

4.11 Documentation Required with Respect to Borrowing Base Properties

 

. Borrower shall deliver, or shall cause the applicable Property Owner to
deliver, each of the following with respect to each Acceptable Property to be
admitted to the Borrowing Base:

 

(a) UCC-1 financing statements which shall have been furnished for filing in all
filing offices that Administrative Agent may reasonably require;

 

(b) if such Acceptable Property is held pursuant to an Acceptable Ground Lease,
true and correct copies of such Acceptable Ground Lease and any Guarantees
thereof; and (ii) to the extent required by Administrative Agent or the Required
Lenders in their reasonable discretion, recognition agreements and estoppel
certificates executed by the lessor under such Acceptable Ground Lease, in form
and content reasonably satisfactory to Administrative Agent or the Required
Lenders, as applicable;

 

(c) a true and correct rent roll for such Acceptable Property; and

 

(d) a current property conditions report performed by an engineer reasonably
satisfactory to Administrative Agent.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

 

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to Administrative
Agent:

 

56

 

(i) executed counterparts of this Agreement, the Parent Guaranty, the Subsidiary
Guaranty and the applicable Pledge Agreements;

 

(ii) a Note executed by Borrower in favor of each Lender who has requested a
Note on or prior to the date that is two Business Days prior to the Restatement
Effective Date;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not have a Material Adverse Effect;

 

(v) a favorable opinion of legal counsel to the Loan Parties and local counsel
to the Loan Parties in the jurisdictions in which the Initial Borrowing Base
Properties are located, in each case, addressed to Administrative Agent and each
Lender, as to matters concerning due formation and applicable good standing of
the Loan Parties and the due execution and enforceability of the Loan Documents;

 

(vi) a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party (including,
without limitation, under the Existing Revolving Credit Agreement), and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

(vii) a certificate signed by a Responsible Officer of Borrower certifying (A)
that the conditions specified in Sections 5.02(a) and (b) have been satisfied,
and (B) that there has been no event or circumstance since the date of the Pro
Forma Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;

 

(viii) a certificate signed by the chief financial officer or treasurer of
Parent attaching the consolidated and consolidating pro forma balance sheets of
Parent as of April 30, 2012, and the related consolidated and consolidating pro
forma statements of income for the portion of the fiscal year then ended (the
“Pro Forma Financial Statements”) and certifying that such Pro Forma Financial
Statements fairly present the consolidated and consolidating pro forma financial
condition of Parent as of April 30, 2012 and the consolidated and consolidating
pro forma results of operations of Parent for the period ended on such date, all
in accordance with GAAP.

 

57

 

(ix) a duly completed Borrowing Base Report and Compliance Certificate as of the
Restatement Effective Date, signed by a Responsible Officer of Borrower;

 

(x) the Property Information with respect to each of the Initial Borrowing Base
Properties;

 

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

 

(xii) such other certificates, documents, consents or opinions as Administrative
Agent shall reasonably request as further described in the list of closing
documents attached hereto as Exhibit J.

 

(b) Any fees required to be paid on or before the Restatement Effective Date
shall have been paid.

 

(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced at least
two days prior to the Restatement Effective Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement or an
Assignment and Assumption shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the proposed Restatement Effective Date specifying its objection
thereto.

 

5.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any request for a Credit Extension is subject to the following conditions
precedent:

 

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is qualified as to “materiality,” “Material
Adverse Effect” or similar language, in which case it shall be true and correct
in all respects (after giving effect to any such qualification)) on and as of
the date of such Credit Extension; provided, if any such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified as to “materiality,” “Material Adverse Effect” or similar
language, in which case it shall be true and correct in all respects (after
giving effect to any such qualification)) as of such earlier date; provided,
further, that, for purposes of this Section 5.02, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.01(b).

 

58

 

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c) Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.

 

(d) After giving effect to such proposed Credit Extension, the Total
Outstandings do not exceed the Available Loan Amount.

 

Each Loan Notice submitted by Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 5.02(a), (b), and (d)
have been satisfied on and as of the date of the applicable Credit Extension.

 

Article VI.
Representations and Warranties

 

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

 

6.01 Existence, Qualification and Power; Compliance with Laws. Parent, Borrower
and each Subsidiary Guarantor (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) in the case of the
Loan Parties, execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not have a
Material Adverse Effect.

 

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

59

 

6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.

 

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws or general equitable principles relating to or limiting
creditors’ rights generally.

 

6.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Parent
as of the date thereof and their results of operations for each period covered
thereby in accordance with GAAP consistently applied throughout the each period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Parent as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b) The most recent unaudited consolidated and consolidating balance sheets of
Parent delivered pursuant to Section 7.01(b) (it being acknowledged that, as of
the Restatement Effective Date, no such balance sheets or statements have been
so delivered), and the related consolidated and consolidating statements of
income or operations, consolidated shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c) The Pro Forma Financial Statements, certified by the chief financial officer
or treasurer of Parent, copies of which have been furnished to each Lender,
fairly present the consolidated and consolidating pro forma financial condition
of Parent as of April 30, 2012, and the consolidated and consolidating pro forma
results of operations of Parent for the period ended on such date, all in
accordance with GAAP.

 

60

 

(d) From and after the date of the Audited Financial Statements, and thereafter,
from and after the date of the most recent financial statements delivered
pursuant to Section 7.01(a) or 7.01(b), there has been no event or circumstance,
either individually or in the aggregate, that has had or would have a Material
Adverse Effect.

 

6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of any Company without independent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06.

 

6.07 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

 

6.08 Ownership of Property; Liens; Equity Interests. Each Property Owner has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Borrowing Base Properties necessary or used in the ordinary conduct of
its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each
applicable Property Owner has good record and marketable fee simple title (or,
in the case of Acceptable Ground Leases, a valid leasehold) to the Borrowing
Base Property owned by such Property Owner, subject only to Liens permitted by
Section 8.01. All of the outstanding Equity Interests in each Property Owner
have been validly issued, are fully paid and nonassessable and are owned by the
applicable Pledgors free and clear of all Liens (other than Liens permitted by
Section 8.01).

 

6.09 Environmental Compliance.

 

(a) The Companies conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof Parent and
Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) To the best of the Borrower’s knowledge, without independent investigation,
and except as otherwise may be disclosed in any Environmental Assessment, or as
may be indicated in an Environmental Report delivered to Administrative Agent
and except to the extent the same could not reasonably be expected to have a
Material Adverse Effect: (i) no Borrowing Base Property has been used (A) for
landfilling, dumping, or other waste or Hazardous Material disposal activities
or operations in violation of Environmental Laws, or (B) for generation,
storage, use, sale, treatment, processing, or recycling of any Hazardous
Material, in violation of Environmental Laws, or for any other use that has
resulted in Contamination; (ii) there is no Hazardous Material, storage tank (or
similar vessel) whether underground or otherwise, sump or well currently on any
Property; (iii) no Company has received any written notice of, or has actual
knowledge of, any Environmental Claim or any completed, pending, proposed or
threatened investigation or inquiry concerning the presence or release of any
Hazardous Material on any Property or concerning whether any condition, use or
activity on any Property is in violation of any Environmental Requirement; (iv)
the present conditions, uses, and activities on each Property do not violate any
Environmental Requirement and the use of any Property which any Company (and
each tenant and subtenant) makes and intends to make of any Property complies
and will comply with all applicable Environmental Requirements; (v) no Property
appears on the National Priorities List, any federal or state “superfund” or
“superlien” list, or any other list or database of properties maintained by any
local, state, or federal agency or department showing properties which are known
to contain or which are suspected of containing a Hazardous Material; (vi) no
Company has ever applied for and been denied environmental impairment liability
insurance coverage relating to any Property; (vii) no Company has, nor, to any
Company’s knowledge, have any tenants or subtenants, obtained any permit or
authorization to construct, occupy, operate, use, or conduct any activity on any
Property by reason of any Environmental Requirement; and (viii) to any Company’s
knowledge, there are no underground or aboveground storage tanks on such
Property.

 

61

 

(c) Even though a Loan Party may have provided Administrative Agent with an
Environmental Report or other environmental report or assessment together with
other relevant information regarding the environmental condition of the
Borrowing Base Properties, Borrower acknowledges and agrees that Administrative
Agent is not accepting the Borrowing Base Properties hereunder based solely on
that report, assessment, or information. Rather Administrative Agent has relied
on the assessments, reports, and representations and warranties of Borrower in
this Agreement and Administrative Agent is not waiving any of its rights and
remedies in the environmental provisions of this Agreement, or any other Loan
Document.

 

6.10 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties operate.

 

6.11 Taxes. The Companies have filed all material Federal, state and other tax
returns and reports required to be filed, and have paid all material Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect. There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect.

 

62

 

6.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of Parent and Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
Parent and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Parent and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or would have a Material
Adverse Effect.

 

(c) (i) No ERISA Event has occurred, and neither Parent nor any ERISA Affiliate
is aware of any fact, event or circumstance that would constitute or result in
an ERISA Event with respect to any Pension Plan; (ii) Parent and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most-recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither Parent nor any ERISA Affiliate knows of any facts or
circumstances that would cause the funding target attainment percentage for any
such plan to drop below 60% as of the most-recent valuation date; (iv) neither
Parent nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case, that would result in a liability, individually, or
in the aggregate, in excess of the Threshold Amount.

 

6.13 Subsidiaries; Equity Interests. As of the Restatement Effective Date,
Parent and Borrower have no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 6.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by a Company in the amounts specified on Part (a) of Schedule 6.13
free and clear of all Liens (other than Liens permitted by Section 8.01). As of
the Restatement Effective Date, neither Parent nor Borrower has any direct or
indirect Equity Interests in any other Person other than those specifically
disclosed in Part (b) of Schedule 6.13. All of the outstanding Equity Interests
in each Property Owner have been validly issued, are fully paid and
nonassessable and are owned by the applicable holders in the amounts specified
on Part (c) of Schedule 6.13 free and clear of all Liens (other than Liens
permitted by Section 8.01).

 

63

 

6.14 Margin Regulations; Investment Company Act.

 

(a) Neither Parent nor Borrower is engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b) None of Parent, Borrower, any Person Controlling Borrower, or any other
Company is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

6.15 Disclosure. Parent and Borrower have disclosed to Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any Company is subject, and all other matters known to them, that,
individually or in the aggregate, would have a Material Adverse Effect. The
reports, financial statements, certificates or other information furnished
(whether in writing or orally) by or on behalf of any Company to Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, do not contain any material misstatement of fact
or fail to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that with respect to projected financial information, Parent and Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made.

 

6.16 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not have a Material Adverse Effect.

 

6.17 Taxpayer Identification Number. As of the date hereof, each Loan Party’s
true and correct U.S. taxpayer identification number is set forth on Schedule
11.02.

 

6.18 Intellectual Property; Licenses, Etc. Each Loan Party owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person except, in each case, where the failure to do so would not have
a Material Adverse Effect. To the best knowledge of each Loan Party, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect. Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.

 

64

 

6.19 Representations Concerning Leases. Borrower and the applicable Property
Owners have delivered true and correct copies of each rent roll as required by
Section 4.11(c).

 

6.20 Solvency. No Loan Party (a) has entered into the transaction or executed
this Agreement or any other Loan Document with the actual intent to hinder,
delay or defraud any creditor and (b) has not received reasonably equivalent
value in exchange for its obligations under the Loan Documents. After giving
effect to any Loan, the fair saleable value of each Loan Party’s assets exceeds
and will, immediately following the making of any such Loan, exceed such Loan
Party’s total liabilities, including subordinated, unliquidated, disputed and
contingent liabilities. No Loan Party’s assets constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted,
nor will its assets constitute unreasonably small capital immediately following
the making of any Loan. No Loan Party intends to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by such Loan Party and the amounts to be payable
on or in respect of obligations of such Loan Party). No petition under any
Debtor Relief Laws has been filed against any Loan Party in the last seven (7)
years, and neither Borrower nor any other Loan Party in the last seven (7) years
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors. No Loan Party is contemplating
either the filing of a petition by it under any Debtor Relief Laws or the
liquidation of all or a major portion of its assets or property, and no Loan
Party has knowledge of any Person contemplating the filing of any such petition
against it or any other Loan Party.

 

6.21 REIT Status of Parent. Parent elected to qualify as a REIT commencing with
its taxable year ending December 31, 2010 and will maintain such status each
taxable year thereafter.

 

6.22 Labor Matters. There is (a) no significant unfair labor practice complaint
pending against any Company or, to the best of each Company’s knowledge,
threatened in writing against any Company, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Company or, to best of any Company’s knowledge,
threatened in writing against any Company which, in either case, would result in
a Material Adverse Effect, and (b) no significant strike, labor dispute,
slowdown or stoppage is pending against any Company or, to the best of any
Company’s knowledge, threatened in writing against any Company which would
result in a Material Adverse Effect.

 

6.23 Ground Lease Representation.

 

65

 

(a) The applicable Property Owner has delivered to Administrative Agent true and
correct copies of each Acceptable Ground Lease as required by Section 4.11(b).

 

(b) Each Acceptable Ground Lease is in full force and effect.

 

6.24 Borrowing Base Properties. To Borrower’s knowledge and except where the
failure of any of the following to be true and correct would not have a Material
Adverse Effect:

 

(a) Each Borrowing Base Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property. No Loan Party has received any notice or claim from any
Person that a Borrowing Base Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
actual knowledge of any such noncompliance except as disclosed in writing to
Administrative Agent;

 

(b) The Loan Parties have not directly or indirectly conveyed, assigned, or
otherwise disposed of, or transferred (or agreed to do so) any development
rights, air rights, or other similar rights, privileges, or attributes with
respect to a Borrowing Base Property, including those arising under any zoning
or property use ordinance or other Laws;

 

(c) All utility services necessary for the use of each Borrowing Base Property
and the operation thereof for their intended purpose are available at each
Borrowing Base Property;

 

(d) The current use of each Borrowing Base Property complies in all material
respects with all applicable zoning ordinances, regulations, and restrictive
covenants affecting such Borrowing Base Property, all use restrictions of any
Governmental Authority having jurisdiction have been satisfied; and

 

(e) No Borrowing Base Property is the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or material adverse zoning
proceeding.

 

6.25 Patriot Act and Other Specified Laws.

 

(i) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, in violation in any material respect of
the United States Foreign Corrupt Practices Act of 1977. No Loan Party is
engaged in or has engaged in any course of conduct that could reasonably be
expected to subject any of its properties to any Lien, seizure or other
forfeiture under any criminal law, racketeer influenced and corrupt
organizations or other similar criminal laws. No Loan Party is named on the list
of Specially Designated Nationals and Blocked Persons maintained by the United
States Department of Treasury Office of Foreign Assets Control.

 

66

 

(ii) No Loan Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such Executive Order, or, to the knowledge of the Borrower after due inquiry, is
otherwise associated with any such Person in any manner that violates such
Section 2 and (iii) is a Person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

7.01 Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to Administrative Agent and Required Lenders:

 

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Parent (or, if earlier, fifteen (15) days after the date
required to be filed with the SEC) (commencing with the fiscal year ended
December 31, 2012), a consolidated and consolidating balance sheet of Parent as
at the end of such fiscal year, and the related consolidated and consolidating
statements of income or operations, consolidated changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, and such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller of
Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Parent;

 

(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of Parent
(or, if earlier, five (5) days after the date required to be filed with the SEC)
(commencing with the fiscal quarter ended June 30, 2012), a consolidated and
consolidating balance sheet of Parent as at the end of such fiscal quarter, the
related consolidated and consolidating statements of income or operations for
such fiscal quarter and for the portion of Parent’s fiscal year then ended, and
the related consolidated changes in shareholders’ equity, and cash flows for the
portion of Parent’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Parent in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent; and

 

67

 

(c) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), (i) a statement of all income and expenses in
connection with each Borrowing Base Property, and (ii) for any Borrowing Base
Property subject to more than one (1) Lease Agreement, a rent roll, each
certified in writing as true and correct by Responsible Officer of Parent
together with a status report regarding the leasing activities with respect to
the Borrowing Base Properties and copies of any leases executed during the prior
calendar quarter.

 

As to any information contained in materials furnished pursuant to Section 7.02,
Parent and Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Parent and Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02 Certificates; Other Information. Each of Parent and Borrower shall deliver
to Administrative Agent and each Lender, in form and detail reasonably
satisfactory to Administrative Agent and Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower (which delivery may, unless Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), upon the admission of an Acceptable Property into the
Borrowing Base, and upon the removal of any Property from the Borrowing Base, a
duly completed Borrowing Base Report signed by the chief executive officer,
chief financial officer, treasurer or controller of Borrower (which delivery
may, unless Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

68

 

(c) promptly after any request by Administrative Agent, copies of any detailed
audit opinions or review reports submitted to the board of directors (or the
audit committee of the board of directors) of Parent by independent accountants
in connection with the accounts or books of Parent;

 

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

 

(e) as soon as reasonably practicable, but in any event within ninety (90) days
after request by the Administrative Agent or any Lender, an annual budget for
Parent, on a consolidated basis prepared by Parent in the ordinary course of its
business;

 

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of Parent or Borrower pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 7.01 or any other
clause of this Section 7.02;

 

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by Parent or Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Company
unless restricted from doing so by such agency;

 

(h) simultaneously with any Disposition, notice of such Disposition; and

 

(i) promptly, such additional information regarding the business, financial or
corporate affairs of Parent or Borrower or any Borrowing Base Property, or
compliance with the terms of the Loan Documents, as Administrative Agent or any
Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Parent and Borrower
posts such documents, or provides a link thereto on Parent and Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on Parent and Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by Administrative Agent). Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Parent and Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

69

 

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of Parent and Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent, Borrower or their Affiliates, or
the respective Equity Interests of any of the foregoing, and who may be engaged
in investment and other market-related activities with respect to such Persons’
Equity Interests. Parent and Borrower hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to have
authorized Administrative Agent, Lead Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Parent and Borrower or their Equity Interests for purposes of United
States Federal and state securities laws (provided that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

7.03 Notices. Each of Parent and Borrower shall, upon becoming aware of same,
promptly notify Administrative Agent who shall notify each Lender:

 

(a) of the occurrence of any Default;

 

(b) of any matter that has resulted or could reasonably be expected to have a
Material Adverse Effect;

 

(c) of the occurrence of any ERISA Event which has resulted or would result in
liabilities of any Company in an aggregate amount in excess of the Threshold
Amount;

 

(d) of any material litigation, arbitration or governmental investigation or
proceeding instituted or threatened in writing against any Borrowing Base
Property, and which could reasonably be expected to have a Material Adverse
Effect;

 

(e) of any actual or threatened in writing Condemnation of any portion of any
Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;

 

(f) of any Casualty with respect to any Borrowing Base Property to the extent
such notice is required pursuant to Section 7.13(b);

 

(g) of any material permit, license, certificate or approval required with
respect to any Borrowing Base Property lapses or ceases to be in full force and
effect or claim from any person that any Borrowing Base Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law except to the extent that the same would not result in a Material
Adverse Effect; and

 

70

 

(h) of any material change in accounting policies or financial reporting
practices by any Company, including any determination by Borrower referred to in
Section 2.10(b).

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent and Borrower setting forth details of the
occurrence referred to therein and stating what action Parent and/or Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04 Payment of Obligations. Each of Parent and Borrower shall, and shall cause
each other Loan Party to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including: (a) all tax
liabilities, assessments and governmental charges or levies upon a Loan Party or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property other than Liens of the
type permitted under Sections 8.01(a) through (g); and (c) all Indebtedness, as
and when due and payable except, in each case, where the failure to do so would
not result in a Material Adverse Effect.

 

7.05 Preservation of Existence, Etc. Each of Parent and Borrower shall, and
shall cause each other Loan Party to (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
8.03; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.

 

7.06 Maintenance of Properties. Each of Parent and Borrower shall, and shall
cause each other Company to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition except to the extent the failure to do so would
not result in a Material Adverse Effect; (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not have a Material Adverse Effect; (c) use the standard of care typical in the
industry in the operation and maintenance of its (i) Borrowing Base Properties,
and, (ii) as to its other Properties except where the failure to do so would not
have a Material Adverse Effect; and (d) keep the Borrowing Base Properties in
good order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Borrowing Base Properties to be misused, abused
or wasted or to deteriorate (ordinary wear and tear excepted) except where the
failure to do so would not have a Material Adverse Effect.

 

71

 

7.07 Maintenance of Insurance. Each of Parent and Borrower shall, and shall
cause each other Company to, maintain with financially sound and reputable
insurance companies not Affiliates of any Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

 

7.08 Compliance with Laws. Each of Parent and Borrower shall, and shall cause
each other Subsidiary Guarantor to, comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not have a Material Adverse Effect.

 

7.09 Books and Records. Each of Parent and Borrower shall, and shall cause each
other Company to: (a) maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of each Company, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over any Company, as
the case may be.

 

7.10 Inspection Rights. Subject to the rights of tenants, each of Parent and
Borrower shall, and shall cause each other Loan Party to, permit representatives
and independent contractors of Administrative Agent (which may be accompanied by
representatives and independent contractors of one or more Lenders) and, if an
Event of Default has occurred and is continuing, representatives and independent
contractors of any Lender to visit and inspect and photograph any Borrowing Base
Property and any of its other properties, to examine its corporate, financial
and operating records, and all recorded data of any kind or nature, regardless
of the medium of recording including all software, writings, plans,
specifications and schematics, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers all at the
expense of Borrower and at such reasonable times during normal business hours,
upon reasonable advance notice to the applicable Loan Party and no more often
than once in any period of twelve (12) consecutive months unless an Event of
Default has occurred and is continuing; provided that when an Event of Default
has occurred and is continuing Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice, subject to the rights of tenants. Any inspection or
audit of the Borrowing Base Properties or the books and records, including
recorded data of any kind or nature, regardless of the medium of recording
including software, writings, plans, specifications and schematics of any Loan
Party, or the procuring of documents and financial and other information, by
Administrative Agent on behalf of itself or on behalf of Lenders shall be for
Administrative Agent’s and Lenders’ protection only, and shall not constitute
any assumption of responsibility to any Loan Party or anyone else with regard to
the condition, construction, maintenance or operation of the Borrowing Base
Properties nor Administrative Agent’s approval of any certification given to
Administrative Agent nor relieve any Loan Party of Borrower’s or any other Loan
Party’s obligations.

 

72

 

7.11 Use of Proceeds. Each of Parent and Borrower shall, and shall cause each
other Company to, use the proceeds of the Credit Extensions (a) to finance the
acquisition of Properties, (b) to pay operating and leasing expenses with
respect to its Properties, and (c) for general corporate purposes, in each case,
not in contravention of any Law or of any Loan Document.

 

7.12 Environmental Matters. Each of Parent and Borrower shall, and shall cause
each other Loan Party to:

 

(a) Violations; Notice to Administrative Agent. Use reasonable efforts to:

 

(i) Keep the Borrowing Base Properties free of Contamination;

 

(ii) Promptly deliver to Administrative Agent a copy of each report pertaining
to any Property or to any Loan Party prepared by or on behalf of such Loan Party
pursuant to a material violation of any Environmental Requirement; and

 

(iii) As soon as practicable advise Administrative Agent in writing of any
Environmental Claim or of the discovery of any Contamination on any Borrowing
Base Property, as soon as any Loan Party first obtains knowledge thereof,
including a description of the nature and extent of the Environmental Claim
and/or Hazardous Material and all relevant circumstances.

 

7.13 Maintenance of Status. The Parent shall maintain at least one class of
common shares which is subject to price quotations on The NASDAQ Stock Market’s
National Market System or having trading privileges on the New York Stock
Exchange or any other national securities exchange.

 

7.14 Ground Leases. Solely with respect to Borrowing Base Property, each of
Parent and Borrower shall, and shall cause each other Loan Party to:

 

(a) Diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any Acceptable Ground Lease as tenant under such
Acceptable Ground Lease; and

 

(b) Promptly notify Administrative Agent of (i) the giving to the applicable
Property Owner of any notice of any default by such Property Owner under any
Acceptable Ground Lease and deliver to Administrative Agent a true copy of each
such notice within five (5) Business Days of such Property Owner’s receipt
thereof, and (ii) any bankruptcy, reorganization, or insolvency of the landlord
under any Acceptable Ground Lease or of any notice thereof, and deliver to
Administrative Agent a true copy of such notice within five (5) Business Days of
the applicable Property Owner’s receipt;

 

(c) Exercise any individual option to extend or renew the term of an Acceptable
Ground Lease upon demand by Administrative Agent made at any time within thirty
(30) days prior to the last day upon which any such option may be exercised, and
each applicable Property Owner hereby expressly authorizes and appoints
Administrative Agent as its attorney-in-fact to exercise any such option in the
name of and upon behalf of such Property Owner, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.

 

73

 

If the applicable Property Owner shall default in the performance or observance
of any term, covenant, or condition of any Acceptable Ground Lease on the part
of such Property Owner and shall fail to cure the same prior to the expiration
of any applicable cure period provided thereunder, then Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants, and conditions of such Acceptable Ground Lease on the part of
such Property Owner to be performed or observed on behalf of such Property
Owner, to the end that the rights of such Property Owner in, to, and under such
Acceptable Ground Lease shall be kept unimpaired and free from default. If the
landlord under any Acceptable Ground Lease shall deliver to Administrative Agent
a copy of any notice of default under such Acceptable Ground Lease, then such
notice shall constitute full protection to Administrative Agent for any action
taken or omitted to be taken by Administrative Agent, in good faith, in reliance
thereon.

 

7.15 Borrowing Base Properties.

 

(a) Except where the failure to comply with any of the following would not have
a Material Adverse Effect, each of Parent and Borrower shall, and shall use
commercially reasonable efforts to cause each other Loan Party or the applicable
tenant, to:

 

(b) Pay all real estate and personal property taxes, assessments, water rates or
sewer rents, ground rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Borrowing Base Property, now or hereafter levied
or assessed or imposed against any Borrowing Base Property or any part thereof
(except those which are being contested in good faith by appropriate proceedings
diligently conducted).

 

(c) Promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Borrowing Base Property (except those which are being contested in good faith by
appropriate proceedings diligently conducted), and in any event never permit to
be created or exist in respect of any Borrowing Base Property or any part
thereof any other or additional Lien or security interest other than Liens
permitted by Section 8.01.

 

(d) Operate the Borrowing Base Properties in a good and workmanlike manner and
in all material respects in accordance with all Laws in accordance with such
Loan Party’s prudent business judgment.

 

(e) Cause each other Loan Party to, to the extent owned and controlled by a Loan
Party, preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Borrowing Base Property.

 

7.16 Subsidiary Guarantor Organizational Documents. Each of Parent and Borrower
shall, and shall cause each other Pledgor to, at its expense, maintain the
Organization Documents of each Subsidiary Guarantor in full force and effect,
without any cancellation, termination, amendment, supplement, or other
modification of such Organization Documents, except as explicitly required by
their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the applicable Pledge Agreement in any material respect,
and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor’s Pledge Agreement.

 

74

 

7.17 UCC Termination Statements. By no later than July 31, 2012, (or such later
date as the Administrative Agent may determine in its sole discretion), the
Borrower shall deliver to the Administrative Agent copies of filed UCC
termination statements with respect to each of the unterminated UCC financing
statements appearing in the UCC lien search reports for the Subsidiary
Guarantors delivered to the Administrative Agent prior to the Restatement
Effective Date.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

8.01 Liens. Each of Parent and Borrower shall not, nor shall it permit any other
Loan Party to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any Collateral other than, with respect to the Borrowing Base
Properties, the following:

 

(a) Liens pursuant to any Loan Document or any “Loan Document” (or similar term)
as defined in the Existing Revolving Credit Agreement;

 

(b) Liens existing on the date hereof and listed on Schedule 8.01;

 

(c) Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property disclosed in the Title Insurance Policies and which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

75

 

(f) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(i);

 

(g) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;

 

(h) Liens securing obligations in the nature of personal property financing
leases for furniture, furnishings or similar assets, Capital Lease Obligations
and other purchase money obligations for fixed or capital assets; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the obligations secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) with respect to Capital Leases,
such Liens do not at any time extend to or cover any assets other than the
assets subject to such Capital Leases;

 

(i) Liens securing obligations in the nature of the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; and

 

(j) such other title and survey exceptions as Administrative Agent has approved
in writing in Administrative Agent’s reasonable discretion; and

 

(k) with respect to all other Collateral, Liens described in clauses (a) and (c)
above.

 

8.02 Investments. Neither Parent nor Borrower shall have and shall not permit
the Companies’ to have any Investments other than:

 

(a) Investments in the form of cash or Cash Equivalents;

 

(b) Investments existing on the date hereof and set forth on Schedule 6.13;

 

(c) advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d) Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property assets which are
functional retail, hotel, industrial, manufacturing, warehouse/distribution
and/or office properties located within the United States, provided in each case
the Investments held by Borrower or Subsidiary are in accordance with the
provisions of this Section 8.02 other than this Section 8.02(d);

 

76

 

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

 

(f) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates
not to at any time exceed five (5%) of Total Asset Value;

 

(g) Investments in mortgages and mezzanine loans not to at any time exceed
fifteen percent (15%) of Total Asset Value;

 

(h) Investments in unimproved land holdings not to at any time exceed five
percent (5%) of Total Asset Value;

 

(i) Investments in Construction in Progress not to at any time exceed five
percent (5%) of Total Asset Value; and

 

(j) Investments by the Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of Parent or Borrower now or
hereafter outstanding to the extent permitted under Section 8.05 below;

 

Provided, that the aggregate Investments of the types described in clauses (f)
through (i) above shall not at any time exceed twenty percent (20%) of Total
Asset Value.

 

8.03 Fundamental Changes. Each of Parent and Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default has occurred and is continuing or
would result therefrom:

 

(a) any Loan Party (other than Parent or Borrower) may merge with (i) Parent or
Borrower, provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person provided that, if it owns a Borrowing Base Property and is not the
surviving entity, then Borrower has complied with Section 4.09 to remove such
Borrowing Base Property from the Borrowing Base;

 

(b) any Loan Party (other than Parent or Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c) any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is a Borrowing Base Property, then Borrower shall have complied with Section
4.09; and

 

(d) Parent or Borrower may merge or consolidate with another Person so long as
either Parent or Borrower, as the case may be, is the surviving entity, shall
remain in pro forma compliance with the covenants set forth in Section 8.14
below after giving effect to such transaction, and Borrower obtains the prior
written consent in writing of the Required Lenders in their sole discretion.

 

77

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04 Dispositions. Each of the Parent, the Borrower or any Loan Party shall not
make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) Dispositions of inventory in the ordinary course of business;

 

(c) Any other Dispositions of Properties or other assets in an arm’s length
transaction; provided that (i) if such Property is a Borrowing Base Property,
then Borrower shall have complied with Section 4.09 and (ii) the Borrower and
the Parent will remain in pro forma compliance with the covenants set forth in
Section 8.14 after giving effect to such transaction; and

 

(d) Dispositions permitted by Section 8.03.

 

8.05 Restricted Payments. Each of Parent and Borrower shall not, nor shall it
permit any other Company to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a) each Subsidiary may make Restricted Payments to Parent, Borrower, and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b) any Company may declare and make dividend payments or other distributions
payable solely in the common Equity Interests or other Equity Interests of such
Company including (i) “cashless exercises” of options granted under any share
option plan adopted by Parent, (ii) distributions of rights or equity securities
under any rights plan adopted by Borrower or Parent, and (iii) distributions (or
effect stock splits or reverse stock splits) with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;

 

(c) Borrower and Parent may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common Equity Interests or other Equity
Interests;

 

(d) Parent may and Borrower may make any Permitted Distributions;

 

78

 

(e) Parent or Borrower may issue or sell Equity Interests; provided that they
remain in compliance with clause (a), in the case of Parent, and clause (c), in
the case of Borrower, of the definition of Change of Control;

 

(f) Parent, Borrower and each Subsidiary may make cash payments in lieu of the
issuance of fractional shares representing insignificant interests in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Parent, Borrower or any Subsidiary;

 

(g) Parent, Borrower and each Subsidiary may make Restricted Payments in
connection with the implementation of or pursuant to any retirement, health,
stock option and other benefit plans, bonus plans, performance-based incentive
plans, and other similar forms of compensation for the benefit of the directors,
officers and employees of Parent, Borrower and the Subsidiaries;

 

(h) Parent and Borrower may, and Borrower may make dividends or distributions to
Parent to allow Parent to, make payments with respect to the Incentive Listing
Fee Note (including the conversion thereof) to the extent permitted by the
Subordination Agreement; and

 

(i) Parent may, and Borrower may make dividends or distributions to Parent to
allow Parent to, make payments in connection with share repurchase programs, to
the extent not otherwise prohibited by the terms of this Agreement.

 

Notwithstanding the foregoing, notwithstanding the existence of any Default or
Event of Default, any Company may make such dividends and payments to the Parent
required in order for the Parent to be able to make, and the Parent shall be
permitted to make, any Permitted Distributions described in clause (a)(ii) and
(b)(ii) of the definition of Permitted Distributions.

 

8.06 Change in Nature of Business. Except for Investments permitted under
Section 8.02, each of Parent and Borrower shall not, nor shall it permit any
other Loan Party to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.

 

8.07 Transactions with Affiliates. Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of a Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate, except:

 

(a) reasonable and customary fees paid to, and indemnification arrangements
with, members of the board of directors (or similar governing body) of any of
the Loan Parties or the issuance of directors’ or nominees’ qualifying shares;

 

(b) compensation and indemnification arrangements for directors (or equivalent),
officers and employees of Parent, Borrower and the Subsidiaries, including
retirement, health, option and other benefit plans, bonuses, performance-based
incentive plans, and other similar forms of compensation, the granting of Equity
Interests to directors (or equivalent), officers and employees of Parent,
Borrower and the Subsidiaries in connection with the implementation of any such
arrangement, and the funding of any such arrangement;

 

79

 

(c) Restricted Payments permitted under Section 8.05;

 

(d) Investments permitted under Section 8.02(F);

 

(e) transactions between or among the Borrower and the Subsidiaries permitted
under Section 8.03 not involving any other Affiliate;

 

(f) the incurrence of the Incentive Listing Fee and the issuance of the
Incentive Listing Fee Note; and

 

(g) Parent may, and Borrower may make dividends or distributions to Parent to
allow Parent to, purchase up to $7,300,000 of furniture, fixtures and equipment
from AR Capital.

 

8.08 Burdensome Agreements. Each of Parent and Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement or any other Loan Document)
that directly or indirectly prohibits any Company from (a) creating or incurring
any Lien on any Borrowing Base Property unless simultaneously therewith, such
Borrowing Base Property is released from the Borrowing Base pursuant to Section
4.09, or (b) subject to rights of tenants under leases (i) that are approved in
writing by Administrative Agent, or (ii) that do not materially and adversely
affect Administrative Agent’s Liens on the applicable Borrowing Base Property or
Administrative Agent’s ability to exercise its rights and remedies with respect
to such Liens, transferring ownership of any Borrowing Base Property.

 

8.09 Use of Proceeds. Each of Parent and Borrower shall not, nor shall it permit
any other Company to, directly or indirectly, use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

8.10 Borrowing Base Properties; Ground Leases. Each of Parent and Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly:

 

(a) Use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Borrowing Base Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with Section
7.07 commercially unreasonable (including by way of increased premium);

 

80

 

(b) Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), initiate or permit any zoning
reclassification of any Borrowing Base Property or seek any variance under
existing zoning ordinances applicable to any Borrowing Base Property or use or
knowingly permit the use of any Borrowing Base Property in such a manner which
would result in such use becoming a nonconforming use under applicable zoning
ordinances or other Laws;

 

(c) Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Borrowing Base Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Borrowing Base Property, or (iii) consent to the annexation of any Borrowing
Base Property to any municipality;

 

(d) Do any act, or suffer to be done any act by any Company or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Borrowing Base Property (including by way of negligent act);

 

(e) Without the prior written consent of the Required Lenders (which consent
shall not be unreasonably withheld or delayed), permit any drilling or
exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Borrowing Base Property regardless
of the depth thereof or the method of mining or extraction thereof;

 

(f) Allow there to be less than twenty (20) Borrowing Base Properties;

 

(g) Allow Borrowing Base Properties leased to tenants maintaining a rating of
BBB-/Baa3 or better to be less than twenty percent (20%) of the aggregate
Borrowing Base;

 

(h) Without the prior consent of the Required Lenders (which consent shall not
be unreasonably withheld or delayed), surrender the leasehold estate created by
any Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease
or materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing; or

 

(i) Enter into any Contractual Obligations related to any Borrowing Base
Property providing for the payment of a management fee (or any other similar
fee) to anyone other than a Company if, with respect thereto, the Administrative
Agent has reasonably required that such fee be subordinated to the Obligations
in a manner satisfactory to Administrative Agent, and an acceptable
subordination agreement has not yet been obtained.

 

8.11 Incentive Listing Fee Note

 

(a) . The Parent and Borrower shall not, collectively, make cash payments under
the Incentive Listing Fee Note in excess of $100,000,000 in the aggregate during
the term of the Incentive Listing Fee Note.

 

81

 

8.12 Environmental Matters. Each of Parent and Borrower shall not knowingly
directly or indirectly:

 

(a) Cause, commit, permit, or allow to continue (i) any violation of any
Environmental Requirement by or with respect to any Borrowing Base Property or
any use of or condition or activity on any Borrowing Base Property, or (ii) the
attachment of any environmental Liens on any Borrowing Base Property, in each
case, that could reasonably be expected to have a Material Adverse Effect; and

 

(b) Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material on any Borrowing Base Property in any manner that could
reasonably be expected to have a Material Adverse Effect. Any Hazardous Material
disclosed in the Acceptable Environmental Report or otherwise permitted pursuant
to any Lease affecting any Borrowing Base Property shall be permitted on any
Borrowing Base Property so long as such Hazardous Material is maintained in
compliance in all material respects with all applicable Environmental
Requirements.

 

(c) Place or install, or allow the placing or installation of any storage tank
(or similar vessel) on any Borrowing Base Property except that any storage tank
(or similar vessel or any replacement thereof) disclosed in the Acceptable
Environmental Report or otherwise permitted pursuant to any Lease affecting any
Borrowing Base Property shall be permitted on any Borrowing Base Property so
long as such storage tank (or similar vessel) is maintained in compliance in all
material respects with all applicable Environmental Requirements.

 

(d) Use any Hazardous Material on any Borrowing Base Property except: (i) as
reasonably necessary in the ordinary course of business; (ii) in compliance with
applicable Environmental Requirements; and (iii) in such a manner which could
not reasonably be expected to have a Material Adverse Effect.

 

8.13 Negative Pledge; Indebtedness. Each of Parent and Borrower shall not
permit:

 

(a) The Equity Interests of Borrower held by Parent to be subject to any Lien.

 

(b) Any Subsidiary (other than Parent or Borrower) that directly or indirectly
owns Equity Interests in any Subsidiary Guarantor to (i) incur any Indebtedness
(whether Recourse Indebtedness or Non-Recourse Indebtedness) (other than
Indebtedness listed on Schedule 8.13), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13), or (iii) have
its Equity Interests subject to any Lien or other encumbrance (other than in
favor of the Administrative Agent or the administrative agent (or equivalent
person) under the Existing Revolving Credit Agreement).

 

(c) Any Property Owner that owns a Borrowing Base Property to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) or
(ii) provide Guarantees to support Indebtedness (other than, in each case,
Indebtedness secured by Liens permitted by Section 8.01).

 

82

 

(d) The Borrower to incur any Indebtedness (other than pursuant to this
Agreement or the Existing Revolving Credit Agreement) secured by any Lien on any
Borrowing Base Property or Equity Interest Collateral.

 

(e) Any Subsidiary to provide Guarantees to support obligations under the
Existing Revolving Credit Agreement (or any Refinancings (as defined in the
Intercreditor Agreement) thereof) unless such Subsidiary shall promptly, and in
any event no later than the tenth (10th) day following providing such Guarantee
in respect of the Existing Revolving Credit Agreement, become party to a
Subsidiary Guaranty unconditionally guarantying in favor of Administrative Agent
and Lenders the full payment and performance of the Obligations.

 

8.14 Financial Covenants. Parent shall not, directly or indirectly, permit:

 

(a) Maximum Leverage Ratio. The Consolidated Leverage Ratio to exceed sixty
percent (60%).

 

(b) Maximum Recourse Indebtedness. Recourse Indebtedness of the Parent and the
Borrower (excluding Indebtedness under this Agreement and the Existing Revolving
Credit Agreement) to exceed ten percent (10%) of Total Asset Value of the
Companies.

 

(c) Minimum Fixed Charge Ratio. The ratio of the Parent’s Consolidated Adjusted
EBITDA to (ii) Consolidated Fixed Charges, for the fiscal quarter then ended, to
be equal to or less than 1.50 to 1.0.

 

(d) Minimum Borrowing Base Debt Service Ratio. The Borrowing Base Debt Service
Coverage Ratio, for the fiscal quarter then ended, to be less than 1.50 to 1.0.

 

(e) Secured Leverage Ratio. The Secured Leverage Ratio to exceed fifty percent
(50%).

 

(f) Borrowing Base Asset Value Ratio. The Borrowing Base Asset Value Ratio to be
less than 1.60 to 1.0.

 

(g) Minimum Tangible Net Worth. Tangible Net Worth of Parent, on a consolidated
basis, to be less than the sum of (i) $925,000,000 plus (ii) eighty-five percent
(85%) of net cash proceeds of any Equity Issuances received by Parent or
Borrower after such fiscal quarter end (other than (x) proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in Borrower or Parent, up to the amount paid by Borrower or
Parent in connection with such redemption, retirement or repurchase, where, for
the avoidance of doubt, the net effect is that neither Borrower nor Parent shall
have increased its Tangible Net Worth as a result of any such proceeds and (y)
proceeds received from any Equity Issuance to the extent such proceeds shall be
used solely to make cash payments pursuant to the terms of the Incentive Listing
Fee Note subject to the limitation set forth in Section 8.11).

 

83

 

(h) Variable Rate Indebtedness. The aggregate pro rata amount of the
Indebtedness (including the Obligations) of the Consolidated Group which is
Variable Rate Indebtedness shall not exceed twenty percent (20%) of the Total
Asset Value.

 

Article IX.
Events of Default and Remedies

 

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
five (5) days after the same becomes due, any interest on any Loan due
hereunder, except that there shall be no grace period for interest due on the
Maturity Date, or (iii) within ten (10) days after notice from Administrative
Agent, any other amount payable to Administrative Agent or any Lender hereunder
or under any other Loan Document except that there shall be no grace period for
any amount due the Maturity Date; or

 

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.11 or Article VIII (other
than Sections 8.10 (a), (b), and (d), or 8.12) or Parent fails to perform or
observe any term, covenant or agreement contained in the Parent Guaranty or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in the Subsidiary Guaranty; or

 

(c) Other Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, or 7.10 and
such failure continues unremedied for ten (10) Business Days after such failure
has occurred; or

 

(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b), or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues unremedied for thirty (30) days after the earlier of notice
from Administrative Agent or the actual knowledge of the Loan Party, and in the
case of a default that cannot be cured within such thirty (30) day period
despite Borrower’s diligent efforts but is susceptible of being cured within
ninety (90) days of Borrower’s receipt of Administrative Agent’s original
notice, then Borrower shall have such additional time as is reasonably necessary
to effect such cure, but in no event in excess of ninety (90) days from
Borrower’s receipt of Administrative Agent’s original notice; or

 

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and shall not be cured or
remedied so that such representation, warranty, certification or statement of
fact is no longer incorrect or misleading in any material respect within ten
(10) days after the earlier of notice from Administrative Agent or the actual
knowledge of any Loan Party thereof; or

 

84

 

(f) Cross-Default. (i) Any Company (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), after the expiration of any applicable grace periods, in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which any Company is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which any Company is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Company as a result thereof is
greater than the Threshold Amount; or (iii) there occurs an “Event of Default”
under and as defined in the Incentive Listing Fee Note and such “Event of
Default” is not cured or waived in writing within any applicable grace period;
or

 

(g) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(h) Inability to Pay Debts; Attachment. (i) Parent or Borrower becomes unable to
pay its debts as they become due, or any Loan Party admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Loan Party
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or

 

85

 

(i) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $35,000,000.00 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) Parent or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

 

(k) Invalidity of Loan Documents. Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material effects, or any Lien on a
material portion of the Collateral granted under any Security Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect and as to any such Lien, such
Lien remains outstanding for thirty (30) days notice from Administrative Agent;
or any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document or any Lien granted under any Security
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document or any Lien granted under any Security Document; or

 

(l) Environmental Matters. The failure by the Consolidated Group to remediate
within the time period permitted by law or governmental order (or within a
reasonable time give the nature of the problem if no specific time period has
been given) material environmental problems related to properties whose
aggregate book values are in excess of $10,000,000 after all administrative
hearings and appeals have been concluded; or

 

(m) REIT Status of Parent. Parent ceases to be treated as a REIT in any taxable
year after December 31, 2011; or

 

(n) Change of Control. There occurs any Change of Control.

 

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

 

86

 

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; and

 

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of Administrative Agent or any Lender.

 

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 9.02), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.17, be
applied by Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to Borrower or as otherwise required by Law.

 

Article X.
Administrative Agent

 

87

 

10.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Wells Fargo Bank, National Association, as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under the other
Loan Documents and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders and (ii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives. The provisions of this Article are solely for
the benefit of Administrative Agent and the Lenders, and neither Borrower nor
any other Company shall have rights as a third party beneficiary of any of such
provisions other than with respect to Section 10.06.

 

10.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Company or other Affiliate thereof as if such Person were not
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.03 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent, Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

88

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing with reasonable specificity such Default and
stating that such notice is a “notice of default.” If a Lender becomes aware of
a Default, such Lender shall notify the Administrative Agent of such fact. Upon
receipt of such notice that a Default has occurred, the Administrative Agent
shall notify each of the Lenders of such fact.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of such Loan. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall be indemnified to its satisfaction by the
Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

10.05 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

89

 

10.06 Successor Administrative Agent. The Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders, the Parent and the Borrower. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Event of Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation, then the current Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a Lender,
if any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee which appointment shall, provided no Event of Default exists, be
subject to Borrower’s approval, which approval shall not be unreasonably
withheld or delayed; provided that, if no such successor Administrative Agent
shall accept such appointment, such resignation shall be effective in accordance
with the Administrative Agent’s resignation notice and the Required Lenders
shall be deemed to constitute the Administrative Agent for all determinations
hereunder. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower, the Parent and each Lender prior written notice. The Administrative
Agent may be removed as administrative agent by all of the Lenders (excluding
the Lender then serving as Administrative Agent) and the Borrower upon 30 days’
prior written notice if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.08 No Other Duties, Etc

 

. Anything herein to the contrary notwithstanding, the Lead Arranger listed on
the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents.

 

90

 

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.

 

10.10 Collateral and Guaranty Matters. The Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion,

 

(a) to transfer or release any Lien on any Collateral (i) upon termination of
the Aggregate Commitments and payment and satisfaction in full of all
Obligations (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, (iii) subject to Section 11.01, if approved,
authorized or ratified in writing by Required Lenders, (iv) in accordance with
the provisions of Section 4.09, (v) in accordance with the Intercreditor
Agreement or (vi) after foreclosure or other acquisition of title if approved by
Required Lenders;

 

91

 

(b) to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person, or the limited partnership in which such
Person is the general partner, ceases to own a Borrowing Base Property; and

 

(c) if all or any portion of the Collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Applicable Percentages on the date of the
foreclosure sale or recordation of the deed in lieu of foreclosure.
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any Collateral so acquired.

 

In its capacity, the Administrative Agent is a “representative” of the Lenders
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into the Intercreditor Agreement and each of the Security Documents to
which it is a party and to take all action contemplated by such documents. Each
Lender agrees that no Lender (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Security Document, it being understood and agreed that such rights and remedies
may be exercised solely by the Administrative Agent for the benefit of the
Lenders upon the terms of the Security Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Lenders any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Lenders.

 

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10. Upon any
sale or transfer of assets constituting Collateral which is permitted pursuant
to Section 10.10(a)(ii), or consented to in writing by the Required Lenders or
all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Lenders herein
or pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which, if applicable, shall continue to constitute part of the Collateral.

 

92

 

10.11 Funds Transfer Disbursements.

 

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request: (i)
authorized or transmitted by the Borrower; or (ii) made in the Borrower’s name
and accepted by the Administrative Agent in good faith and in compliance with
these transfer instructions, even if not properly authorized by the Borrower.
The Borrower further agrees and acknowledges that the Administrative Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by the Borrower to effect a wire or funds transfer even if the
information provided by the Borrower identifies a different bank or account
holder than named by the Borrower. The Administrative Agent is not obligated or
required in any way to take any actions to detect errors in information provided
by the Borrower. If the Administrative Agent takes any actions in an attempt to
detect errors in the transmission or content of transfer requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, the
Borrower agrees that no matter how many times the Administrative Agent takes
these actions the Administrative Agent will not in any situation be liable for
failing to take or correctly perform these actions in the future and such
actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents, or any agreement between
the Administrative Agent and the Borrower. The Borrower agrees to notify the
Administrative Agent of any known errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen (14)
days after the Administrative Agent’s confirmation to the Borrower of such
transfer.

 

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent in its reasonable
discretion or any Lender or prohibited by any Governmental Authority, (iii)
cause the Administrative Agent or any Lender to violate any Federal Reserve or
other regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any applicable law or regulation.

 

10.12 Requests for Approval. If the Administrative Agent requests in writing the
consent or approval of a Lender, such Lender shall, or, in the case of any
request for consent or approval that is subject to clauses (a) through (h) of
Section 11.01, shall use commercially reasonable efforts to, respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or sooner if such notice specifies a shorter period, but
in no event less than five (5) Business Days for responses based on
Administrative Agent’s good faith determination that circumstances exist
warranting its request for an earlier response) after such written request from
the Administrative Agent provided that the request for approval states the time
by which a response is needed before approval is deemed given. Solely with
respect to any request for consent or approval requiring only the consent of the
Required Lenders pursuant to Section 11.01, if the Lender does not so respond,
that Lender shall be deemed to have approved the request.

 

93

 

10.13 Exercise of Rights by Lenders. Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

 

 

Article XI.
Miscellaneous

 

11.01 Amendments, Etc. Subject to (x) the right of the Borrower, solely with the
agreement of the Administrative Agent and such new Lenders or existing Lenders
as may provide Incremental Term Loans, to enter into a Incremental Term Loan
Amendment as described in Section 2.03 above and any necessary and appropriate
amendments in connection therewith to the other Loan Documents and (y) the
provisions of Section 2.04 above, no amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

(a) waive any condition set forth in Section 5.01(a) without the written consent
of each Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to a Lender or any scheduled or mandatory reduction or termination of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

(d) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (ii) of the second proviso to this Section
11.01) any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Rate that would result in a reduction of any interest rate on any Loan or any
fee payable hereunder without the written consent of each Lender directly
affected thereby; provided that only the consent of Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of Borrower to pay interest at the Default Rate;

 

94

 

(e) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

 

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.03 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the initial Loans are
included following satisfaction of the conditions set forth in Section 2.03);

 

(g) release all or substantially all of the value of the Collateral without the
written consent of each Lender, except to the extent the release of such
Collateral is permitted pursuant to Sections 4.09 or 10.10 (in which case such
release may be made by Administrative Agent acting alone); or

 

(h) release all or substantially all of the value of the Guaranties without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Sections 4.09 or 10.10 (in which case such
release may be made by Administrative Agent acting alone);

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by Administrative Agent in addition to the Lenders
required above, affect the rights or duties of Administrative Agent under this
Agreement or any other Loan Document; and (ii) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

11.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

95

 

(i) if to Borrower, Administrative Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to Borrower,
any Lender or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages) resulting
therefrom.

 

96

 

(d) Change of Address, Etc. Each of Borrower and Administrative Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to Borrower and Administrative Agent. In addition, each
Lender agrees to notify Administrative Agent from time to time to ensure that
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its Equity Interests for purposes of
United States Federal or state securities laws.

 

(e) Reliance by Administrative Agent and Lenders. Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.

 

97

 

11.03 No Waiver; Cumulative Remedies; Enforcement

 

. No failure by any Lender or Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders;
provided that the foregoing shall not prohibit (a) Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
Required Lenders shall have the rights otherwise ascribed to Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of Required Lenders, enforce any rights and
remedies available to it and as authorized by Required Lenders.

 

11.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. Each Loan Party shall jointly and severally pay (i) all
reasonable out-of-pocket expenses incurred by Administrative Agent and its
Affiliates (including (a) the reasonable fees, charges and disbursements of
counsel for Administrative Agent; (b) fees and charges of each consultant,
inspector, and engineer; (c) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches; (d)
judgment and tax lien searches for Borrower and each Guarantor; (e) escrow fees;
(f) recordation taxes, documentary taxes and transfer taxes; and (g) filing and
recording fees), in connection with the initial syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for Administrative Agent or any Lender (only if a
Default shall be in existence)), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

98

 

(b) Indemnification. Parent and Borrower shall jointly and severally indemnify
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower or any other Loan Party resulting from any action, suit, or
proceeding relating to (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any subagent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Damages related in any way to Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (x) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (y) for which an Indemnitee has been compensated
pursuant to the terms of this Agreement or the Engagement Letter.

 

(c) Environmental Indemnity. Each Loan Party hereby, jointly and severally,
assumes liability for, and covenants and agrees at its sole cost and expense to
protect, defend (at trial and appellate levels), indemnify and hold the
Indemnitees harmless from and against, and, if and to the extent paid, reimburse
them on demand for, any and all Environmental Damages. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO ENVIRONMENTAL
DAMAGES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE OR STRICT LIABILITY OF SUCH
(AND/OR ANY OTHER) INDEMNITEE. HOWEVER, SUCH INDEMNITY SHALL NOT APPLY TO A
PARTICULAR INDEMNITEE TO THE EXTENT THAT THE SUBJECT OF THE INDEMNIFICATION IS
(W) CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THAT PARTICULAR INDEMNITEE OR ANY RELATED PARTY OF SUCH INDEMNITEE AS DETERMINED
IN A NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION, (X) INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES UNLESS SUCH DAMAGES WERE IMPOSED
UPON SUCH INDEMNITEE AS A RESULT OF ANY CLAIMS MADE AGAINST SUCH INDEMNITEE BY A
GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY (Y) RESULTS FROM ANY CLAIMS RELATED
TO ANY REMEDIAL WORK PERFORMED BY OR ON BEHALF OF ANY PERSON (OTHER THAN
BORROWER OR ANOTHER LOAN PARTY) SO INDEMNIFIED TO THE EXTENT THAT SUCH REMEDIAL
WORK WAS NOT REQUIRED UNDER ANY APPLICABLE ENVIRONMENTAL LAW OR (Z) AFTER THE
RELEASE DATE, ANY ENVIRONMENTAL DAMAGES OR ENVIRONMENTAL CLAIM THAT ARE (A)
BASED ON AN EVENT THAT OCCURS SOLELY AFTER SUCH RELEASE DATE, AND (B) THAT IS IN
NO WAY RESULTING FROM ANY STATE OF FACTS OR CONDITION THAT EXISTED ON OR BEFORE
SUCH RELEASE DATE. Upon demand by Administrative Agent or any Lender, the
applicable Loan Party shall diligently defend any Environmental Claim which
affects a Borrowing Base Property or is made or commenced against Administrative
Agent or Lenders, whether alone or together with any other Loan Party or any
other person, all at the Loan Parties’ own cost and expense and by counsel to be
approved by Administrative Agent in the exercise of its reasonable judgment
which shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, if the defendants in a claim include any Loan Party and any
Indemnitee shall have reasonably concluded that (a) there are legal defenses
available to it that are materially different from those available to such Loan
Party, (b) the use of the counsel engaged by Parent and Borrower would present
such counsel with a conflict of interest, or (c) the counsel engaged by Parent
and Borrower are not properly representing the Indemnitee’s interests or were
not promptly provided, any Indemnitee may, at the sole cost and expense of
Parent and Borrower, engage its own counsel to assume its legal defenses and to
defend or assist it, and, at the option of such Indemnitee, its counsel may act
as co-counsel in connection with the resolution of any Indemnified Claim;
provided, however, that no compromise or settlement, which would impose upon any
Loan Party any liabilities, obligations, losses, damages, and/or penalties,
shall be entered into without the consent of Parent and Borrower, which consent
shall not be unreasonably withheld and, provided, further, that Parent and
Borrower shall not be liable for the expenses of more than one separate counsel
for all Indemnitees unless an Indemnitee shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to another Indemnitee and which legal defenses
raise ethical and/or legal considerations which warrant separate counsel,
provided that such Indemnitee shall make reasonable attempts to ensure that any
environmental disbursements and legal expenses are not duplicative.
Notwithstanding anything to the contrary contained above:

 

99

 

(i) The Indemnitees will endeavor to give Borrower notice of any Environmental
Damage within thirty (30) days after an Indemnitee receives written notice of
that Environmental Damage. However, if the Indemnitees fail to give Borrower
timely notice of such Environmental Damage or otherwise default in their
obligations under this Section 11.04(c) or Section 7.12, the Indemnitees shall
retain the right to defend and control the settlement of the Environmental
Damage. The Loan Parties’ sole remedy for such a default by the Indemnitees
shall be to offset against the indemnification liability otherwise payable by
the Loan Parties to the Indemnitees the amount of damages actually suffered by
the Loan Parties as a result of the late notice or other default by the
Indemnitees under this Section 11.04(c).

 

100

 

(ii) The Loan Parties shall have the right to elect to defend and control the
settlement of any Environmental Damage if each of the following conditions is
satisfied:

 

(A) The Environmental Damage seeks only monetary damages and does not seek any
injunction or other equitable relief against the Indemnitees;

 

(B) The Loan Parties unconditionally acknowledge in writing, in a notice of
election to contest or defend the Environmental Damage given to the Indemnitees
within ten (10) days after the Indemnitees give the Borrower notice of the
Environmental Damage, that the Loan Parties are obligated to indemnify the
Indemnitees in full, but subject to the limitations, as set forth in this
Section 11.04(c) above with respect to the Environmental Damage;

 

(C) No Event of Default is then in existence under the Loan Documents;

 

(D) The counsel chosen by the Loan Parties to defend the Environmental Damage is
reasonably satisfactory to the Administrative Agent; and

 

(E) If reasonably requested by the Administrative Agent, the Loan Parties
furnish the Indemnitees with a letter of credit, surety bond, or similar
security in form and substance satisfactory to the Indemnitees in an amount
sufficient to secure the Loan Parties’ potential indemnity liability to the
Indemnitees in the full amount of the Environmental Damage.

 

(iii) If the Loan Parties elect to defend against an Environmental Damage, the
Indemnitees shall, at their own expense, be entitled to participate in (but not
control) the defense of, and receive copies of all pleadings and other papers in
connection with, such Environmental Damage. If the Loan Parties do not, or are
not entitled to, elect to defend an Environmental Damage in conformity with the
requirements of this Section, the Indemnitees shall be entitled to defend or
settle (or both), with the reasonable approval of the Borrower unless an Event
of Default is in existence, that Environmental Damage on such terms as the
Indemnitees for that Environmental Damage shall be satisfied in the manner
provided for in this Section 11.04(c).

 

(iv) The Indemnitees will permit the Loan Parties to control the settlement of
an Environmental Damage only if: (A) the terms of the settlement require no more
than the payment of money - that is, the settlement does not require the
Indemnitees to admit any wrongdoing or take or refrain from taking any action;
(B) the full amount of the monetary settlement will be paid by the Loan Parties;
and (C) the Indemnitees receive, as part of the settlement, a legally binding
and enforceable unconditional satisfaction or release, which is in form and
substance reasonably satisfactory to the Indemnitees, providing that the
Environmental Damage and any claimed liability of the Indemnitees with respect
to it being fully satisfied because of the settlement and that the Indemnitees
are being released from any and all obligations or liabilities they may have
with respect to the Environmental Damage.

 

101

 

(d) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fails to indefeasibly pay any amount required under subsection (a), (b) or (c)
of this Section to be paid by the Loan Parties to Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing (and without
limiting their obligation to do so), each Lender severally agrees to pay to
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (d) are subject to the
provisions of Section 2.12(d).

 

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(f) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after demand therefor.

 

(g) Survival. The agreements in this Section shall survive the resignation of
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

102

 

11.05 Payments Set Aside

 

. To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents without the prior written consent of all Lenders (and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void) and (ii) any assignment by any Lender must be made in
compliance with Section 11.06(c). Notwithstanding clause (ii) of this Section,
any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, (x) pledge or assign all or any portion of its rights
under this Agreement and any Notes to a Federal Reserve Bank or other central
banking authority and (y) in the case of a Lender which is a Fund, pledge or
assign all or any portion of its rights under this Agreement and any Note to its
trustee in support of its obligations to its trustee; provided, however, that no
such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
hereto have complied with the provisions of Section 11.06(c). The Administrative
Agent may treat the payee of any Loan or any Note as the owner thereof for all
purposes hereof unless and until such payee complies with Section 11.06(c) in
the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Administrative Agent. Any
assignee of the rights to any Loan or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.

 

(b) Participations.

 

(i) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell, without
the consent of the Borrower or the Administrative Agent, to one or more banks,
financial institutions, pension funds, or any other funds or entities other than
the Borrower or its Affiliates (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

103

 

(ii) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan or Commitment or postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment or releases all or substantially all of the value of the
Guaranties (subject to Sections 4.09 or 10.10).

 

(iii) Benefit of Certain Provisions; Participant Register.

 

(A) The Borrower agrees that each Participant shall be deemed to have the right
of setoff provided in Section 11.08 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents. Each Lender shall retain the right of setoff provided in Section
11.08 with respect to the amount of participating interests sold to each
Participant, provided that such Lender and Participant may not each setoff
amounts against the same portion of the Obligations, so as to collect the same
amount from the Borrower twice. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.08, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 2.13 as if each Participant were a Lender. The Borrower further
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(c), provided that (i) a
Participant shall not be entitled to receive any greater payment under Section
3.01, 3.04 or 3.05 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, (ii) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.01 to the same extent as if it were a
Lender and (iii) such Participant agrees to comply with Section 3.06 as if it
were a Lender.

 

104

 

(B) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(c) Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and the Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in the immediately preceding clause (A), the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met and provided, further, that if, after giving effect
to such assignment, the amount of the Commitment held by such assigning Lender
or the outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.

 

105

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (B) of this Section 11.06(c)(i) and, in
addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender or (y) a Loan to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund.

 

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. If requested by the transferor Lender or
the assignee, upon the consummation of any assignment, the transferor Lender,
the Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes requested pursuant to Section 2.11 are issued to the assignee and
such transferor Lender, as appropriate.

 

106

 

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Parent or Borrower or any of their Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (iv) above, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 and the other provisions of
this Agreement and the other Loan Documents that expressly survive the
termination hereof with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(b).

 

(d) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

107

 

11.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives actively
involved in the origination, syndication, closing, administration or enforcement
of the Loans, (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) or in connection with an examination of such Person by any such
authority or at the request of any self-regulated body, (c) at the express
direction of any other governmental authority, with jurisdiction over the
Administrative Agent and/or the Lenders, of any State of the United States of
America or of any other jurisdiction in which such Person conducts its business,
(d) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) to such Person’s independent auditors, attorneys,
agents and other professional advisors, (g) to bank trade publications, such
customary information to consist of the name of the Borrower, size, tenor and
type of facility, and the identity of titled banks, (h) to any other party
hereto, (i) subject to an agreement containing provisions substantially the same
or at least as restrictive as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations hereunder, (j) with the consent of Borrower or (k)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower provided that the source of such
information was not at the time known by Administrative Agent, any Lender or any
of their respective Affiliates to be bound by a confidentiality agreement or
other legal or contractual obligation of confidentiality with respect to such
Information. For purposes of this Section, “Information” means all information
received from any Company relating to any Company or any of their respective
businesses, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by any
Company, provided that in the case of information received from any Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

108

 

Each of Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Required Lenders exercised in
their sole discretion, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of Borrower or any other Loan Party against any and
all of the obligations of Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Each Lender agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

109

 

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
5.01, this Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

 

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

11.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, if any Lender is a Defaulting Lender or a Non-Consenting Lender or if any
other circumstance exists hereunder that gives Borrower the right to replace a
Lender as a party hereto, then Borrower may, at its sole expense and effort,
upon notice to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06, other than
the consent of any Lender being so replaced), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 



 

 

110

 

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 11.06(c)(iv);

 

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(excluding, in the case of any Defaulting Lender, any amounts under Section
3.05) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION AS NECESSARY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.

 

111

 

(c) WAIVER OF VENUE. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 



11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Parent, Borrower, and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by Administrative Agent and Lead
Arranger are arm’s-length commercial transactions between Parent, Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and Lead Arranger, on the other hand, (B) each of Parent,
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) Administrative Agent, each Lender and
Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Parent, Borrower, any
other Loan Party, or any of their respective Affiliates, or any other Person and
(B) neither Administrative Agent, any Lender nor Lead Arranger has any
obligation to Parent, Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, each Lender and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent, Borrower, the other Loan
Parties, and their respective Affiliates, and neither Administrative Agent, any
Lender nor any Lead Arranger has any obligation to disclose any of such
interests to Parent, Borrower, any other Loan Party, or any of their respective
Affiliates. To the fullest extent permitted by Law, each of Parent, Borrower,
and the other Loan Parties hereby waives and releases any claims that it may
have against Administrative Agent, each Lender and the Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

112

 

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 10756 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. Borrower or such Loan Party shall, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

113

 

[SIGNATURE PAGES FOLLOW]

 

114

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

AMERICAN REALTY CAPITAL
OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership

 

By: /s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 

PARENT:

 

AMERICAN REALTY CAPITAL TRUST,
INC., a Maryland corporation

 

By: /s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory

 



Signature Page to

Amended and Restated Term Loan Agreement

 

 

 

Wells Fargo Bank, National Association, as Administrative Agent and as a Lender

 

By: /s/ D. Bryan Gregory
Name: D. Bryan Gregory
Title: Director

 



Signature Page to

Amended and Restated Term Loan Agreement

 

 

 

TD Bank, N.A.

 

By: /s/ Aaron Miller
Name: Aaron Miller
Title: Vice President

 



Signature Page to

Amended and Restated Term Loan Agreement

 

 

 

UNION BANK, N.A.

 

By: /s/ Gregory A. Conner
Name: Gregory A. Conner
Title: Assistant Vice President

 



Signature Page to

Amended and Restated Term Loan Agreement

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

By: /s/ Gordon J. Clough
Name: Gordon J. Clough
Title: Vice President

 



Signature Page to

Amended and Restated Term Loan Agreement

 

 

 

 

 

BRANCH BANKING & TRUST COMPANY

 

By: /s/ Ahaz A. Armstrong



Name: Ahaz A. Armstrong



Title: Assistant Vice President

 



Signature Page to

Amended and Restated Term Loan Agreement

 

 

 

MIDFIRST BANK

 

By: /s/ Tom Gray
Name: Tom Gray
Title: Vice President

 



Signature Page to

Amended and Restated Term Loan Agreement

 

 

 

RAYMOND JAMES BANK, N.A.

 

By: /s/ James M. Armstrong



Name: James M. Armstrong
Title: Senior Vice President

 



Signature Page to

Amended and Restated Term Loan Agreement

 



 

 

 

